 



Exhibit 10.10
MERGER AGREEMENT AND PLAN OF REORGANIZATION
     THIS MERGER AGREEMENT AND PLAN OF REORGANIZATION (this “Agreement”) is made
and entered as of August 21, 2006, by and among Orthodontix, Inc., a Florida
corporation (“Parent”), Protalix Acquisition Co., Ltd., an Israeli company
(“Acquisition Subsidiary”), which is a wholly owned subsidiary of Parent, and
Protalix Ltd., an Israeli company (the “Company”).
     WHEREAS, the Boards of Directors of each of Parent, Acquisition Subsidiary
and the Company have, pursuant to the laws of their respective States of
incorporation, approved this Agreement and the consummation of the transactions
contemplated hereby, including the merger of Acquisition Subsidiary with and
into the Company (the “Merger”); and the Boards of Directors of each of the
Company and Acquisition Subsidiary have declared that this Agreement is
advisable, fair and in the best interests of their respective shareholders and
approved the Merger upon the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the covenants, promises and
representations set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby expressly and mutually acknowledged,
and intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Unless the context otherwise requires, the terms defined in this Article I
shall have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.
     “Acquisition Subsidiary” shall have the meaning set forth in the Preamble.
     “Affiliate” means any Person that directly or indirectly controls, is
controlled by, or is under common control with, the indicated Person. For the
purpose hereof the term “control” shall mean the holding of shares in excess of
fifty percent (50%) of the voting securities of a corporate entity.
     “Agreement” shall have the meaning assigned to it in the Preamble.
     “Audited Financial Statements Date” shall have the meaning assigned to it
in Section 3.6.
     “Business Day” means any day, other than a Saturday or Sunday, on which the
national banks in New York, New York as a general matter are open for business
for substantially all of their banking functions.
     “Certificate of Merger” shall have the meaning assigned to it in
Section 2.2.
     “Closing” shall have the meaning assigned to such term in Section 9.1.
     “Closing Date” shall have the meaning assigned to such term in Section 9.1.

 



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” shall have the meaning assigned to such term in the Preamble.
     “Company Board” means the Board of Directors of the Company.
     “Company Shares” means, collectively, all of the issued and outstanding
Company Ordinary Shares and Company Preferred Shares, and shall mean immediately
following the closing of the Share Purchase Agreement, all of the issued and
outstanding Company Ordinary Shares.
     “Company Option Plan” shall have the meaning set forth in Section 2.8(a).
     “Company Ordinary Shares” means the ordinary shares of the Company, nominal
value NIS0.01 per share.
     “Company Preferred Shares” means, collectively, the Series A Preferred
Shares of the Company, nominal value NIS0.01 per share, the Series B Preferred
Shares of the Company, nominal value NIS0.01 per share, and the Series C
Preferred Shares of the company, nominal value NIS0.01 per share.
     “Company Warrants” shall mean all of the Company’s issued and outstanding
warrants and options other than options issued under the Company Option Plan and
other than the FG Warrants.
     “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
     “Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.
     “Effectiveness Period” has the meaning set forth in Section 8.1.
     “Eligible Market” means the American Stock Exchange.
     “Environmental Laws” means all Israeli, federal, state, local or foreign
laws relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments,

2



--------------------------------------------------------------------------------



 



licenses, notices or notice letters, orders, permits, plans or regulations
issued, entered, promulgated or approved thereunder.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exchange Ratio” shall have the meaning assigned that term in
Section 2.5(b).
     “Existing Company Shareholders” means the holders of Company Shares
immediately prior to the Merger Effective Time.
     “FG Holders” means the holders of Company Ordinary Shares that purchased
such Company Ordinary Shares pursuant to the Share Purchase Agreement.
     “FG Warrants” shall mean those certain warrants issued to the FG Holders
pursuant to the Share Purchase Agreement.
     “GAAP” means United States and Israel generally accepted accounting
principles consistently applied, as in effect from time to time.
     “Governmental Authority” means any foreign, federal, national, state or
local judicial, legislative, executive or regulatory body, authority or
instrumentality, including, without limitation, any such United States or
Israeli authorities.
     “Governmental Authorization” means any consent, license, registration,
authorization or permit issued, granted, given or otherwise made available by or
under the authority of any Governmental Authority or pursuant to any Law.
     “Holder” means the holder of any Registrable Securities.
     “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness and (H) all Contingent

3



--------------------------------------------------------------------------------



 



Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above.
     “Insolvent” means, with respect to any Person, (i) the present fair
saleable value of such Person’s assets is less than the amount required to pay
such Person’s total Indebtedness, (ii) such Person is unable to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct its business as such business is now conducted and is proposed to be
conducted.
     “Investors” shall have the meaning set forth in the Share Purchase
Agreement.
     “Israeli Companies Law” means the Israeli Companies Law, 5759-1999.
     “Laws” means any Israeli, federal, national, state, local or foreign
statute, law, ordinance, regulation, rule, code, order or other requirement or
rule of law.
     “Letter of Transmittal” shall have the meaning assigned to it in
Section 5.7.
     “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and including any
lien or charge arising by Law.
     “Losses” means any and all losses, claims, actions, damages, liabilities,
penalties, fines, settlement costs and expenses, including, without limitation,
costs of preparation and reasonable attorneys’ fees.
     “Material Adverse Effect” means, with respect to any Person, a change (or
effect) in the condition (financial or otherwise), properties, assets,
liabilities, rights, Business or results of operations or prospects of the
Company, which change (or effect), individually or in the aggregate, could
reasonably be expected to be materially adverse to such condition, properties,
assets, liabilities, rights, Business or results of operations or prospects.
     “Material Permits” means, with respect to any Person, all certificates,
authorizations and permits issued by the appropriate Governmental Authorities
necessary to conduct the business of such Person, the lack of which would have a
Material Adverse Effect.
     “Merger” shall have the meaning assigned to it in the Preamble.
     “Merger Effective Time” shall have the meaning assigned to it in
Section 2.2.
     “Merger Shares” shall have the meaning assigned to it in Section 2.5(b).
     “Parent” shall have the meaning assigned to it in the Preamble.
     “Parent Board” means the Board of Directors of Parent.

4



--------------------------------------------------------------------------------



 



     “Parent Common Stock” shall mean the common stock, par value $.0001 per
share, of Parent.
     “Person” means all natural persons, corporations, business trusts,
associations, unincorporated organizations, limited liability companies,
partnerships, joint ventures and other entities and Governmental Authorities or
any department or agency thereof.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.
     “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
     “Registrable Securities” means the Merger Shares and the shares of Parent
Common Stock issuable upon exercise of the warrants and the options issued
pursuant to Section 5.8 below, together with any securities issued or issuable
pursuant to the adjustment provisions set forth in the Warrants or upon any
stock split, dividend or other distribution, recapitalization, exchange or
similar event with respect to the foregoing.
     “Registration Statement” means each registration statement required to be
filed under Article VIII, including (in each case) the Prospectus, amendments
and supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
     “SEC” means the U.S. Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Share Purchase Agreement” means that certain Share Purchase Agreement
entered into as of August 21, 2006, by and among the Company and the purchasers
signatory thereto.
     “Surviving Corporation” shall have the meaning assigned to it in
Section 2.1.
     “Takeover Protections” shall mean any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under an entity’s charter documents or
the laws of its state of incorporation.
     “Tax” or “Taxes” means (a) any and all taxes, assessments, customs, duties,
levies, fees, tariffs, imposts, deficiencies and other governmental charges of
any kind whatsoever (including, but not limited to, taxes on or with respect to
net or gross income, franchise, profits, gross

5



--------------------------------------------------------------------------------



 



receipts, capital, sales, use, ad valorem, value added, transfer, real property
transfer, transfer gains, transfer taxes, inventory, capital stock, license,
payroll, employment, social security, unemployment, severance, occupation, real
or personal property, estimated taxes, rent, excise, occupancy, recordation,
bulk transfer, intangibles, alternative minimum, doing business, withholding and
stamp), together with any interest thereon, penalties, fines, damages costs,
fees, additions to tax or additional amounts with respect thereto, imposed by
Israel, the United States (federal, state or local) or other applicable
jurisdiction; (b) any liability for the payment of any amounts described in
clause (a) as a result of being a member of an affiliated, consolidated,
combined, unitary or similar group or as a result of transferor or successor
liability, including, without limitation, by reason of Section 1.1502-6 of the
Treasury Regulations promulgated under the Code; and (c) any liability for the
payments of any amounts as a result of being a party to any tax sharing
agreement or as a result of any express or implied obligation to indemnify any
other Person with respect to the payment of any amounts of the type described in
clause (a) or (b).
     “Tax Return” shall include all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns required
to be supplied to a Tax authority relating to Taxes.
     “Trading Day” means (a) any day on which the Parent Common Stock is listed
or quoted and traded on its primary Trading Market, (b) if the Common Stock is
not then listed or quoted and traded on any Eligible Market, then a day on which
trading occurs on the Eligible Market, or (c) if trading ceases to occur on the
Eligible Market, any Business Day.
     “Trading Market” means any trading market of which the Parent Common Stock
is listed or included for trading including the Eligible Market.
     “Transactions” means the Merger and the other transactions contemplated by
or referenced in this Agreement.
     “Transaction Form 8-K” shall have the meaning assigned to it in
Section 5.4.
     “Transaction Documents” means the Agreement and contracts, documents and
instruments contemplated by or referenced in this Agreement.
ARTICLE II
THE MERGER
     Section 2.1 Merger. Subject to the terms and conditions of this Agreement,
at the Merger Effective Time, Acquisition Subsidiary shall be merged with the
Company in accordance with the Israeli Companies Law, the separate legal
existence of Acquisition Subsidiary shall cease, and the Company shall (i) be
the surviving corporation of the Merger (sometimes hereinafter referred to as
the “Surviving Corporation”); (ii) be governed and continue its corporate
existence under the laws of the State of Israel; and (iii) succeed to and assume
all of the rights and the properties and obligations of Acquisition Subsidiary
and the Company in accordance with the Israeli Companies Law. With respect to
references in this Agreement relating to any obligations or duties of the
Company accruing after the Merger Effective Date, the usage of the defined term
“Company” as opposed to “Surviving Corporation” shall not operate to negate any
such obligation or duties.

6



--------------------------------------------------------------------------------



 



     Section 2.2 Merger Effective Time. The Merger shall become effective on the
date and at the time that the Registrar of Companies of the State of Israel (the
“Companies Registrar”) provides the Surviving Corporation with the certificate
of merger in accordance with Section 323(5) of the Israeli Companies Law (the
“Certificate of Merger”) after receipt from the Company and Acquisition
Subsidiary of the Merger Proposal (as defined below) pursuant to Section 5.9.
The time at which the Merger shall become effective as aforesaid is referred to
hereinafter as the “Merger Effective Time.”
     Section 2.3 Articles of Association; Directors and Officers.
          (a) Articles of Association and Memorandum of Association. The
Memorandum of Association of the Company, as in effect immediately prior to the
Merger Effective Time, shall be the Memorandum of Association of the Surviving
Corporation from and after the Merger Effective Time until further amended in
accordance with applicable Law. The Company shall amend and restate its Articles
of Association and such amended and restated Articles of Association shall be
the Articles of Association of the Surviving Corporation (the “Company
Articles”) from and after the Merger Effective Time until further amended in
accordance with applicable Law.
          (b) Directors and Officers. The directors and officers of the Company
immediately prior to the Merger Effective Time and two designees of Frost Gamma
Investments Trust, who initially shall be Dr. Phillip Frost and Dr. Jane Hsiao,
shall be the directors and officers of the Surviving Corporation, and each shall
hold his respective office or offices from and after the Merger Effective Time
until his successor shall have been elected and shall have qualified in
accordance with applicable Law, or as otherwise provided in the Articles of
Association of the Surviving Corporation.
     Section 2.4 Effects of the Merger. The Merger shall have the effects
provided for herein and in the applicable provisions of the Israeli Companies
Law. Without limiting the generality of the foregoing and subject thereto, at
the Merger Effective Time, all of the properties, rights, privileges, powers and
franchises of the Company and Acquisition Subsidiary shall vest in the Surviving
Corporation and all debts, liabilities and duties of the Company and Acquisition
Subsidiary shall become the debts, liabilities and duties of the Surviving
Corporation.
     Section 2.5 Manner and Basis of Converting Shares.
          (a) Acquisition Subsidiary Ordinary Share Conversion. At the Merger
Effective Time, each ordinary share of Acquisition Subsidiary that shall be
outstanding immediately prior to the Merger Effective Time shall, by virtue of
the Merger and without any action on the part of the holder thereof, be
converted into the right to receive one ordinary share of the Surviving
Corporation, so that at the Merger Effective Time, Parent shall be the holder of
all of the issued and outstanding shares of the Surviving Corporation.
          (b) Conversion of Company Shares. At the Merger Effective Time,
subject to the provisions of Section 2.5(c):

7



--------------------------------------------------------------------------------



 



               (i) the Company Shares held by Existing Company Shareholders
(other than FG Holders) prior to the Merger Effective Time (other than
securities of the Company cancelled in accordance with Section 2.5(c)) shall be
converted, on a pro rata basis, into the right to receive such number of shares
of Parent Common Stock, which together with securities of Parent issued in
exchange of the Company Options and the Company Warrants and in accordance with
Section 2.8 and securities of Parent reserved in accordance with Section 2.8,
shall constitute in the aggregate, 85% of the issued and outstanding share
capital of the Parent upon the Merger Effective Time, calculated on a
fully-diluted basis immediately after the Merger Effective Time, but excluding
FG Warrant Shares and any warrants and options issuable by Parent pursuant to
Section 5.8. The exact exchange ratio shall be computed immediately prior to the
Merger Effective Time based on the above (“Exchange Ratio”);
               (ii) the Company Ordinary Shares held by FG Holders prior to the
Merger Effective Time which were purchased under the Share Purchase Agreement,
shall be converted into the right to receive such number of shares of Parent
Common Stock, which, when added to all other securities held by holders of
securities of the Parent immediately prior to the Merger Effective Time, shall
constitute, in the aggregate, 15% of the issued and outstanding share capital of
the Parent upon the Merger Effective Time, calculated on a fully-diluted basis
immediately after the Merger Effective Time, but excluding FG Warrant Shares and
any warrants and options issuable by Parent pursuant to Section 5.8; and
               (iii) each Company Ordinary Share held by FG Holders which was
issued in connection with the exercise of any FG Warrants (the “FG Warrant
Shares”) prior to the Merger Effective Time shall be converted into such number
of shares of Parent Common Stock calculated by dividing: (i) the aggregate
exercise price paid by such FG Holders to the Company upon the exercise of the
FG Warrants; by (ii) the Ratio as defined in Section 2.6(c);
all of the shares of Parent Common Stock issuable pursuant to this
Section 2.5(b) are referred to herein collectively as the “Merger Shares”.
          (c) Other Securities. Each of the Company Shares held in the treasury
of the Company, if any, each share of any other class of shares of the Company
(other than the Company Shares), if any, any debt or other securities
convertible into or exercisable for the purchase of the Company Shares, if any,
and securities of the Company held by Parent and/or Acquisition Subsidiary, if
any, issued and outstanding immediately prior to the Merger Effective Time shall
be canceled without payment of any consideration therefor and without any
conversion thereof.
     Section 2.6 Surrender and Exchange of Securities. (a) As soon as
practicable after the Merger Effective Time and upon (i) surrender of a
certificate or certificates representing the Company Shares that were
outstanding immediately prior to the Merger Effective Time to Parent (or, in
case such certificates shall be lost, stolen or destroyed, an affidavit of that
fact by the holder thereof) (each a “Certificate”) and (ii) delivery to Parent
of an executed Letter of Transmittal (as described in Section 5.7), Parent shall
deliver to the record holder of the Company Shares surrendering such certificate
or certificates, a certificate or certificates (or evidence of shares in
book-entry form) registered in the name of such shareholder representing the
number of shares of Parent Common Stock to which such holder is entitled under
Section

8



--------------------------------------------------------------------------------



 



2.5, including any cash paid in lieu of any fractional shares pursuant to
Section 2.6(c). In the event of a transfer of ownership of Company Shares that
is not registered in the transfer records of the Company, a certificate (or
evidence of shares in book-entry form) representing the proper number of whole
shares of Parent Common Stock may be issued to a Person other than the Person in
whose name the Certificate so surrendered is registered, if, upon delivery by
the holder thereof at the Closing, such Certificate shall be properly endorsed
or shall otherwise be in proper form for transfer and the Person requesting such
issuance shall have paid any transfer and other Taxes required by reason of the
issuance of shares of Parent Common Stock to a Person other than the registered
holder of such Certificate or shall have established to the reasonable
satisfaction of Parent that such Tax either has been paid or is not applicable.
As of the Merger Effective Time, each Company Share issued and outstanding
immediately prior to the Merger Effective Time shall no longer be outstanding
and shall automatically be canceled and retired and until the certificate or
certificates evidencing such shares are surrendered, each certificate that
immediately prior to the Merger Effective Time represented any outstanding
Company Share shall be deemed at and after the Merger Effective Time to
represent only the right to receive upon surrender as aforesaid the
consideration specified in Section 2.5 for the holder thereof.
          (b) Transfer Books; No Further Ownership Rights in Company Shares. All
shares of Parent Common Stock issued upon the surrender for exchange of
Certificates in accordance with the terms of this Article II (including any cash
paid in lieu of any fractional shares pursuant to Section 2.6(c)) shall be
deemed to have been issued (and paid) in full satisfaction of all rights
pertaining to the Company Shares previously represented by such Certificates,
and at the Merger Effective Time, the share transfer books of the Company shall
be closed and thereafter there shall be no further registration of transfers on
the share transfer books of the Surviving Corporation of the Company Shares that
were outstanding immediately prior to the Merger Effective Time. From and after
the Merger Effective Time, the holders of Certificates that evidenced ownership
of the Company Shares outstanding immediately prior to the Merger Effective Time
shall cease to have any rights with respect to such shares, except as otherwise
provided for herein or by applicable Law.
          (c) No Fractional Shares. No fraction of a share of Parent Common
Stock shall be issued upon the surrender for exchange of a Certificate (or
evidence of such shares in book-entry form), no dividends or other distributions
of Parent shall relate to such fractional share interests and such fractional
share interests will not entitle the owner thereof to vote or to any rights of a
stockholder of Parent. In lieu of such fractional share interests, Parent shall
pay to each holder of a Certificate (upon surrender thereof as provided in this
Article II) an amount in cash equal to the product obtained by multiplying the
fractional share interest to which such holder (after aggregating all shares of
Parent Common Stock into which the Company Shares held at the Merger Effective
Time by such holder are exchangeable) would otherwise be entitled by the
quotient obtained by dividing (A) US$106.67 million by (B) the aggregate number
of issued and outstanding shares of Parent Common Stock, on a fully diluted
basis, calculated immediately upon the Merger Effective Time, excluding any
shares of Parent Common Stock issued upon the Closing in exchange for the FG
Warrant Shares or issuable upon conversion or exercise of any warrants and
options issuable by Parent pursuant to Section 5.8 (such quotient being referred
to as the “Ratio”).

9



--------------------------------------------------------------------------------



 



          (d) Lost, Stolen or Destroyed Certificates. If any Certificate shall
have been lost, stolen or destroyed, upon the making of an affidavit of that
fact by the Person claiming such Certificate to be lost, stolen or destroyed
and, if required by Parent, the written agreement by such Person to indemnify
Parent and the Surviving Corporation against any claim that may be made against
it with respect to such Certificate, Parent will issue, in exchange for such
lost, stolen or destroyed Certificate, the Merger Shares and cash in lieu of any
fractional shares of Parent Common Stock to which such Person would be entitled
pursuant to Section 2.6(c), in each case pursuant to this Agreement.
          (e) No Liability. Notwithstanding any provision of this Agreement to
the contrary, none of the parties hereto or the Surviving Corporation shall be
liable to any Person in respect of any shares of Parent Common Stock (or
dividends or other distributions with respect thereto) or cash in lieu of any
fractional shares of Parent Common Stock, in each case required to be delivered
and delivered to a public official pursuant to any applicable abandoned
property, escheat or similar Law.
     Section 2.7 Parent Common Stock. Parent agrees that it will issue the
Merger Shares into which the Company Shares are converted at the Merger
Effective Time pursuant to Section 2.5 to the respective holder under
Section 2.5 and will pay any cash amount in lieu of any fractional shares as set
forth in Section 2.6(c).
     Section 2.8 Company Options; Company Warrants.
          (a) Before the Closing, the Company Board shall adopt such resolutions
or take such other actions as may be required to effect the following:
               (i) adjust the terms of all outstanding options of the Company to
purchase Company Ordinary Shares under the Company’s 2003 Stock Option Plan
(“Company Options” and “Company Option Plan”), whether vested or unvested, as
necessary to provide that, at the Merger Effective Time, each Company Option
outstanding immediately prior to the Merger Effective Time shall be assumed and
converted into an option to acquire, on the same terms and conditions as were
applicable under the Company Options and the Company Option Plan, the number of
shares of Parent Common Stock (rounded down to the nearest whole share)
determined by Existing Holder multiplying the number of Company Ordinary Shares
subject to the Company Options by the Exchange Ratio (each, as so converted, an
“Assumed Option”); provided, that the aggregate exercise price of each Company
Option shall remain unchanged; and
               (ii) make such other changes to the Company Option Plan as
appropriate to give effect to the Merger and any rulings or tax benefits of
Israeli tax authorities with respect to the Assumed Options, including the
Israeli Income Tax Ruling referred to below.
          (b) At the Merger Effective Time, by virtue of the Merger and without
the need of any further corporate action, Parent shall assume the Company Option
Plan with the result that all obligations of the Company under the Company
Option Plan, including with respect to Company Options outstanding at the Merger
Effective Time, shall become the obligations of Parent following the Merger
Effective Time, entitling the holders thereof to the Assumed Options referred to
in Section 2.8(a).

10



--------------------------------------------------------------------------------



 



          (c) As soon as practicable after the Merger Effective Time, Parent
shall deliver to the holders of Company Options appropriate notices setting
forth such holders’ rights under the Assumed Options subject to the adjustments
required and limitations imposed by Section 2.8(a).
          (d) Except as otherwise contemplated by Section 2.8 and except to the
extent required under the respective terms of the Company Options, all
restrictions or limitations on transfer and vesting with respect to Company
Options awarded under the Company Option Plan or any other plan, program or
arrangement of the Company, to the extent that such restrictions or limitations
shall not have already lapsed, shall remain in full force and effect with
respect to such Assumed Options after giving effect to the Merger and any
rulings of Israeli tax authorities as set forth in Section 2.8(a).
          (e) Each Company Warrant shall similarly be assumed by Parent and
amended and converted into the right to acquire upon exercise thereof the number
of shares of Parent Common Stock (rounded down to the nearest whole share)
determined by multiplying the number of Company Ordinary Shares issuable upon
the exercise of each Company Warrant by the Exchange Ratio; provided, that the
aggregate exercise price of each Company Warrant shall remain unchanged.
     Section 2.9 Further Assurances. From time to time, from and after the
Merger Effective Time, as and when requested by Parent or its respective
successors or assigns, the proper officers and directors of the Company or
Acquisition Subsidiary (as applicable) in office immediately prior to the Merger
Effective Time shall, for and on behalf and in the name of the Company or
Acquisition Subsidiary (as applicable), execute and deliver all such deeds,
bills of sale, assignments and other instruments and take or cause to be taken
such further actions as Parent or its respective successors or assigns may deem
necessary or desirable in order to confirm or record or otherwise transfer to
the Surviving Corporation title to and possession of all of the properties,
rights, privileges, powers, franchises and immunities of the Company and the
Acquisition Subsidiary or otherwise to carry out fully the provisions and
purposes of this Agreement and the Certificate of Merger.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby represents and warrants to Parent and Acquisition
Subsidiary that the statements contained in this Article III are true and
correct, except as set forth in the disclosure schedule provided by the Company
to Parent and Acquisition Subsidiary, as of the date hereof (the “Company
Disclosure Schedules”). For purposes of this Article III, the phrase “to the
knowledge of the Company” or any phrase of similar import shall be deemed to
refer to the actual knowledge of the Chief Executive Officer of the Company and
Dr. Yoseph Shaaltiel, the founder of the Company, as well as any other knowledge
which such persons would have possessed had they made reasonable inquiry of
appropriate officers and employees (whether current or former), agents and
affiliates of the Company with respect to the matter in question.
     Section 3.1 Subsidiaries. The Company does not own or control, directly or
indirectly, any interest in any other corporation, partnership, company,
association, limited

11



--------------------------------------------------------------------------------



 



liability company or other business entity. The Company is not a party to, or a
participant in, any joint venture, partnership or similar arrangement. Except as
set forth on Schedule 3.1 of the Company Disclosure Schedules, the Company is
not a party to, or a participant in, any joint venture or similar arrangement,
including strategic relationships to develop or promote the Company’s products
and services, which relationships are conducted through contractual
relationships between the Company and third parties, but do not involve any
interest of the Company in any separate legal entities.
     Section 3.2 Organization and Qualification. The Company is duly organized
and validly existing under the laws of the State of Israel and has all requisite
corporate power and authority to own, lease and operate its assets and
properties and to carry on its business (the “Business”) as now conducted.
Except as set forth on Schedule 3.2 of the Company Disclosure Schedules, the
Company is duly qualified to transact business under the laws of the State of
Israel and in such other jurisdictions where the character of the properties
owned, leased or operated by it or the nature of the Business makes such
qualification or licensing necessary and has not taken any action or failed to
take any action, which action or failure, as applicable, are reasonably expected
to interfere in any material respect with, preclude or prevent the Company from
carrying on its Business as now conducted. The Company is not in default with
respect to the Company Articles.
     Section 3.3 Capitalization.
          (a) The registered share capital of the Company as of the date hereof
consists of NIS 22,900 divided into: 1,516,468 Ordinary Shares, 190,486 Series A
Preferred Shares, nominal value NIS 0.01 per share, 183,046 Series B Preferred
Shares, nominal value NIS 0.01 per share and 400,000 Series C Preferred Shares,
nominal value NIS 0.01 per share. As of the closing of the Share Purchase
Agreement, all issued and outstanding Company Preferred Shares shall be
converted into Company Ordinary Shares and the registered share capital of the
Company shall consist of NIS 22,900 divided into 2,290,000 Ordinary Shares.
          (b) The issued and outstanding Company Shares have been duly
authorized and validly issued, are fully paid, non-assessable, and have been
issued in compliance with the Israeli Securities Law, 1968, other applicable
securities laws, and the rules and regulations promulgated thereunder. The
issued and outstanding share capital of the Company, on a fully diluted basis,
including a true and correct list of the holders (beneficially and of record) of
shares or rights (vested or contingent) to acquire shares in the Company dated
as of the date hereof is as set forth in Schedule 3.3 of the Company Disclosure
Schedules.
          (c) Except: (i) as set forth in this Agreement and as specified in
Schedule 3.3 of the Company Disclosure Schedules, (ii) as set forth in the
Articles; and (iii) as set forth in the Amendment to the Shareholders’ Rights
Agreement between the Company and certain shareholders of the Company (the
“Amended Shareholders Agreement”), the Company is not a party or subject to any
agreement or understanding with respect to any security of the Company and there
are no outstanding options, warrants, convertible securities, rights (including
registration rights, voting rights, conversion or preemptive rights and rights
of first refusal), or agreements of any kind for the purchase or acquisition of
securities from the Company.

12



--------------------------------------------------------------------------------



 



          (d) Attached to Schedule 3.3 of the Company Disclosure Schedules is a
true and correct copy of the Company Option Plan. True and correct copies of all
Company Options and Company Warrants were provided to Parent.
          (e) Except as set forth in the Company Articles, the Amended
Shareholders Agreement and as specified in Schedule 3.3 of the Company
Disclosure Schedules, the Company is not a party or subject to any agreement or
understanding, and, to the Company’s knowledge, there is no agreement or
understanding between any other persons and/or entities that affects or relates
to the voting or giving of written consents with respect to any security or the
voting by a director or shareholder of the Company.
          (f) Except as set forth on Schedule 3.3 of the Company Disclosure
Schedules, there is no share option plan, share purchase, option or other right,
or any agreement or understanding, between the Company and any holder of its
securities (or of any right to obtain a security), or to the Company’s
knowledge, any agreement or understanding between shareholders of the Company
that (i) provides for redemption, acceleration or other changes in the vesting
provisions or other terms of such agreement or understanding, as a result of any
merger, consolidation, sale of shares or assets, change in control or similar
transaction in respect of the Company or (ii) that relates to the acquisition
(including, without limitation, through anti-dilution, conversion, preemptive
(contractual or otherwise) or similar rights), disposition or registration for
the public sale of any securities of the Company. Except as set forth on
Schedule 3.3 of the Company Disclosure Schedules, the Company does not have any
right to purchase or otherwise acquire from any third party (including, without
limitation, employees, officers, directors, consultants and business parties)
shares of the Company or rights to acquire the same.
     Section 3.4 Authorization. Except as set forth on Schedule 3.4 of the
Company Disclosure Schedules, all corporate action on the part of the Company,
its officers and directors necessary for: (i) the due authorization, execution
and delivery of this Agreement and (ii) the performance of all obligations of
the Company hereunder has been taken as of the date hereof, except as set forth
in Section 5, 6 and 9. All corporate action on the part of the Company’s
shareholders necessary for the due authorization, execution and delivery of this
Agreement and the performance of all obligations of the Company hereunder has
been or will be taken prior to or upon the Closing. The requisite number of the
Company’s shareholders has executed the Amended Shareholders Agreement as of the
closing of the Share Purchase Agreement. This Agreement has been duly executed
by the Company and, assuming the due authorization, execution and delivery by
the other parties thereto, constitutes and will constitute a valid and legally
binding obligation of the Company, (i) subject, to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws of
general application affecting the enforcement of creditors’ rights generally,
(ii) subject to a court’s discretionary authority with respect to the granting
of specific performance, injunctive relief or other equitable remedies and
(iii) except to the extent the indemnification and contribution provisions, if
any, contained in any such agreement may be limited by Israeli securities laws
or unenforceable as against public policy.
     Section 3.5 Compliance with Other Instruments; No Conflict. The Company is
not in violation or breach of, conflict with, or in default under (with or
without the passage of time or the giving of notice or both) any provision of
(a) the Company Articles or (b) any mortgage,

13



--------------------------------------------------------------------------------



 



indenture, lease, license or any other agreement or instrument, judgment, order,
writ or decree to which it is a party or by which it or its properties is bound,
or, any statute, rule or regulation applicable to it or its properties, except,
in the case of clause (b) above for such possible violations, breaches,
conflicts or defaults which could not, individually or in the aggregate, result
in a Material Adverse Effect. Except as set forth in Schedule 3.5 of the Company
Disclosure Schedules, the execution, delivery and performance of this Agreement,
and the consummation of the transactions contemplated hereby will not, to the
Company’s knowledge, result in any such violation, breach, conflict or default
or result in the creation of any Lien upon any assets of the Company or the
suspension, revocation, impairment, forfeiture or nonrenewal of any franchise,
permit, license, authorization or approval applicable to the Company or the
Business which individually or in the aggregate (a) could reasonably be expected
to have a Material Adverse Effect on the Company; or (b) prevent or materially
delay the consummation of the transactions contemplated hereby.
     Section 3.6 Absence of Changes. Since December 31, 2005, the date of the
latest audited financial statements provided to Parent (the “Audited Financial
Statements Date”), except as disclosed in Schedule 3.6 of the Company Disclosure
Schedules or incident to the transactions contemplated hereby or in connection
with the Merger, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities or
Indebtedness that has had or could result in a Material Adverse Effect other
than (A) trade payables and expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP, (iii) the Company has
not altered its method of accounting or the identity of its auditors, except as
disclosed in its audited financial statements, (other than the Company’s
election to start preparing the Company Financial Statements (as defined below)
in accordance with GAAP (as defined below)), (iv) the Company has not declared
or made any dividend or distribution of cash or other property to its
shareholders, in their capacities as such, or purchased, redeemed or made any
agreements to purchase or redeem any of its share capital and (v) the Company
has not issued any equity securities to any officer, director or Affiliate,
except pursuant to an existing Company Option Plan. Set forth on Schedule 3.6 of
the Company Disclosure Schedules is a list of all Options issued since
December 31, 2005, including the identity of the persons to whom such Options
were issued and the exercise prices thereof. The Company has not taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so. The Company is not Insolvent as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent.
     Section 3.7 Absence of Litigation.
          (a) There is no action, suit, claim or Proceeding pending, or to the
knowledge of the Company currently threatened, against the Company, and the
Company is not aware of any event or circumstance that may form a basis for any
such action, suit, claim, proceeding other than those set forth on
Schedule 3.7(a) of the Company Disclosure Schedules that might result, either
individually or in the aggregate, in any Material Adverse Effect. The foregoing
includes, to the Company’s knowledge, actions, suits, claims or proceedings
pending or

14



--------------------------------------------------------------------------------



 



threatened against the Company (or any basis therefor known to the Company)
involving the prior employment of any of the Company’s employees, their use in
connection with the Business of any information or techniques allegedly
proprietary to any of their former employers, or their obligations under any
agreements with former employers.
          (b) Except as set forth on Schedule 3.7(b) of the Company Disclosure
Schedules, the Company is not a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or Government Authority that
might, individually or in the aggregate, have a Material Adverse Effect on the
Company.
          (c) There is no action, suit, claim or proceeding by the Company that
is currently pending or that the Company intends to initiate.
          (d) There is no action, suit, claim or proceeding pending or, to the
knowledge of the Company, threatened, that questions the validity of this
Agreement or the right of the Company to enter into this Agreement, or to
consummate the transactions contemplated hereby.
     Section 3.8 Compliance. The Company, except in each case as could not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect, (i) is not in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company under), nor has the Company
received written notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body or (iii) is
not or has not been in violation of any statute, rule or regulation of any
Governmental Authority.
     Section 3.9 Title to Assets. The Company does not own any real property and
has good and marketable title in all personal property owned by the Company that
is material to the Business, in each case free and clear of all Liens, except
for Liens that do not, individually or in the aggregate, have or result in a
Material Adverse Effect. Any real property and facilities held under lease by
the Company are held by the Company under valid, subsisting and enforceable
leases of which the Company is in material compliance.
     Section 3.10 Proprietary Rights. The Company does not have any knowledge
of, and the Company has not received any notice of, any pending conflicts with
or infringement of the rights of others with respect to any patents, patent
applications, inventions, trademarks, trade names, applications for registration
of trademarks, service marks, service mark applications, copyrights, know-how,
manufacturing processes, formulae, trade secrets, licenses and rights in any
thereof which are material to the Business, as now conducted or as proposed to
be conducted (herein called the “Company Proprietary Rights”). No action, suit,
arbitration or legal, administrative or other Proceeding is pending or, to the
Company’s knowledge, threatened which involves any Company Proprietary Rights.
The Company is not subject to any judgment, order, writ, injunction or decree of
any court or any local, foreign or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, or any
arbitrator, and the Company has not entered into nor is the Company a party to
any contract which restricts or

15



--------------------------------------------------------------------------------



 



impairs the use of any such Company Proprietary Rights in a manner which could
have a Material Adverse Effect. To the Company’s knowledge, the Company owns or
licenses all the Company Proprietary Rights which are necessary for the Business
as now conducted and as contemplated to be conducted, and has the right to use
such Company Proprietary Rights without payment to a third party, other than in
respect of the licenses disclosed in Schedule 3.10 of the Company Disclosure
Schedules. Except as disclosed in Schedule 3.10 of the Company Disclosure
Schedules, the Company has not granted or assigned to any other person or entity
any right to manufacture, have manufactured or assemble the products or proposed
products or to provide the services or proposed services of the Company. Except
as disclosed in Schedule 3.10 of the Company Disclosure Schedules, the Company
does not have any obligation to compensate any person for the use of any Company
Proprietary Rights nor has the Company granted to any person any license or
other rights to use in any manner any Company Proprietary Rights of the Company.
Except as disclosed in Schedule 3.10 of the Company Disclosure Schedules, all of
the issued patents included in the Company Proprietary Rights are valid and
enforceable.
     Section 3.11 Insurance. The Company maintains third party liability, fire,
theft, equipment and employee claim insurance and such other customary insurance
policies of types and in amounts as necessary to conduct its Business.
     Section 3.12 Permits. Except as set forth on Schedule 3.12 of the Company
Disclosure Schedules, the Company has all Material Permits necessary for the
conduct of the Business as now conducted. The Company is not in material breach
of or default under any of such Material Permits.
     Section 3.13 Interested and Related-Party Transactions. Except as set forth
in Schedule 3.13 of the Company Disclosure Schedules, no shareholder, officer or
director of the Company is indebted to the Company, nor is the Company indebted
to (or committed to make loans or extend or guarantee credit of) any of them.
Except as set forth in Schedule 3.13 of the Company Disclosure Schedules, to the
Company’s knowledge, no shareholder, officer or director of the Company (i) has
any direct or indirect interest in any contract to which the Company is a party
or by which it or its properties may be bound or affected, (ii) has any direct
or indirect interest in any entity which transacts business with the Company,
(iii) has a direct or indirect interest in any property, asset or right which is
used by the Company in the conduct of its Business or (iv) owns any asset used
by the Company in connection with its Business.
     Section 3.14 Employee Relations. The Company is not a party to any
collective bargaining agreement nor does the Company employ any member of a
union. The Company believes that its relations with its employees are good. No
executive officer of the Company has notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company. The Company is in compliance with all applicable laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect on the Company.
     Section 3.15 Environmental Laws. The Company (i) is in compliance with any
and all Environmental Laws applicable to the Company, (ii) has received all
permits, licenses or other

16



--------------------------------------------------------------------------------



 



approvals required of the Company under applicable Environmental Laws to conduct
the Business and (iii) is in compliance with all terms and conditions of any
such permit, license or approval where, in each of the foregoing clauses (i),
(ii) and (iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect on the Company.
     Section 3.16 Tax Status. The Company has timely made or filed all material
income and all other tax returns, reports and declarations required by any
taxing authority to which it is subject (unless and only to the extent that the
Company is contesting in good faith such unpaid and unreported taxes and has set
aside on its respective books provisions reasonably adequate for the payment of
all such unpaid and unreported taxes), all such tax returns have been prepared
in compliance with all applicable laws and regulations and all such tax returns
are true, accurate and complete in all respects. The Company has timely paid all
taxes and other governmental assessments and charges, that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, and has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
To the knowledge of the Company, there are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, other than
those incurred in the ordinary course of business and liabilities which are
reflected in the Company Financial Statements. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any Israeli, foreign, federal, state or local tax. None of the
Company’s tax returns are presently being audited or the subject of any action,
suit or Proceeding by any taxing Governmental Authority, and, to the best of the
Company’s knowledge, no such audit, action, suit or Proceeding is being
threatened against the Company by such taxing Governmental Authority. The
Company has made available to Parent true, correct and complete copies of all
Tax Returns with respect to income taxes filed by or with respect to it with
respect to taxable periods ended on or after December 31, 2003, and has
delivered or made available to Parent all relevant documents and information
with respect thereto, including without limitation work papers, records,
examination reports, and statements of deficiencies assessed against or agreed
to by the Company. There are no outstanding adjustments, deficiencies,
additional assessments or refund claims proposed or outstanding with respect to
any Tax or Tax Return of the Company. The Company is not a party to or bound by
any tax sharing or allocation agreement and has no current or potential
contractual obligation to indemnify any other Person with respect to Taxes.
     Section 3.17 “Approved Enterprise” Status. Except as set forth on
Schedule 3.17 of the Company Disclosure Schedules, the Company is in compliance
with all conditions and requirements stipulated by (i) the instruments of
approval granted to it with respect to the “Approved Enterprise” status of any
of the facilities of the Company as well as with respect to the other tax
benefits received by the Company and (ii) Israeli laws and regulations relating
to such “Approved Enterprise” status and the aforementioned other tax benefits
received by the Company, except to the extent that noncompliance with the
foregoing, individually or in the aggregate, would not result in a Material
Adverse Effect and would not prevent or delay the consummation of the
transactions contemplated hereby. The Company has not received any notice of any
proceeding or investigation relating to revocation or modification of any
“Approved Enterprise” status granted with respect to any of the facilities of
the Company and the Transactions will not result in any such revocation or
modification.

17



--------------------------------------------------------------------------------



 



     Section 3.18 Manipulation of Price. The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of Parent Common Stock, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any shares of Parent Common Stock or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any shares of Parent Common Stock.
     Section 3.19 Material Agreements. A list of the oral and written material
agreements of the Company is set forth on Schedule 3.19 of the Company
Disclosure Schedules (each a “Material Agreement”). The Company, to the extent
applicable, and to the Company’s knowledge, each other party thereto, have in
all material respects performed all the obligations required to be performed by
them to date (or such non-performing party has received a valid, enforceable and
irrevocable written waiver with respect to its non-performance), have received
no notice of default and are not in default (with due notice or lapse of time or
both) under any Material Agreement. The Company has no knowledge of any breach
or anticipated breach by the other party to any Material Agreement to which the
Company is a party.
     Section 3.20 Office of Chief Scientist. Except as set forth on
Schedule 3.20 of the Company Disclosure Schedules, the Company has satisfied all
conditions and requirements of the instruments of approval granted to it by the
Office of Chief Scientist of the Israeli Ministry of Industry and Trade (the
“OCS”) and any applicable laws and regulations, including the Law for the
Encouragement of Industrial Research and Development, 1984, with respect to any
research and development grants given to it by such office, except to the extent
that noncompliance with the foregoing, individually or in the aggregate, would
not result in a Material Adverse Effect and would not prevent or delay the
consummation of the transactions contemplated hereby. All information supplied
by the Company with respect to such applications was true, correct and complete
in all material respects when supplied to the appropriate authorities.
     Section 3.21 Disclosure. All disclosures provided by the Company to Parent
and Acquisition Subsidiary regarding the Company, the Business and the
transactions contemplated hereby, including the Company Disclosure Schedules,
are true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading as of the date hereof.
     Section 3.22 Consents. Except as set forth in Schedule 3.22 of the Company
Disclosure Schedules, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Government Authority, or any other Person, is required in connection with the
execution and delivery of, and the consummation of the transactions contemplated
by, this Agreement, except any filing required any applicable securities laws or
regulations or as set forth herein.
     Section 3.23 Broker’s and other Fees. The Company has not incurred, nor
will it incur, directly or indirectly, any liability for brokerage or finders
fees or agent’s commissions or any similar charges in connection with this
Agreement or any transaction contemplated hereby.

18



--------------------------------------------------------------------------------



 



     Section 3.24 Application of Takeover Protections. Except as described in
Schedule 3.24 of the Company Disclosure Schedules, to the knowledge of the
Company, there are no Takeover Protections that are or could become applicable
to the Company as a result of the Company, Parent and Acquisition Subsidiary
fulfilling their obligations or exercising their rights under the Transaction
Documents.
     Section 3.25 Financial Statements.
          (a) The Company has delivered to Parent copies of: (i) the balance
sheets of the Company as of December 31, 2005 and December 31, 2004, and the
statements of operations, and changes in shareholders’ equity and cash flows for
the years ended December 31, 2005, December 31, 2004 and December 31, 2003, in
each case accompanied by the audit report of PriceWaterhouseCoopers, LLP –
Kesselman & Kesselman, independent accountants with respect to the Company, and
(ii) the unaudited balance sheets of the Company as of June 30, 2006 (the
“Company June Balance Sheets”) and the unaudited statements of operations, and
shareholders’ equity and cash flows for the six-month period ended June 30, 2006
(collectively, the “Company Financial Statements”). The Company Financial
Statements (including the related notes) have been prepared in accordance with
United States and Israeli generally accepted accounting principles consistently
applied (“GAAP”) during the periods involved (except as may be indicated therein
or in the notes thereto), and present fairly the consolidated financial position
of the Company as of the respective dates set forth therein, and the
consolidated results of the Company’s operations and its cash flows for the
respective periods set forth therein in accordance with GAAP (subject, in case
of any unaudited interim financial statements, to normal year-end adjustments).
          (b) The books and records of the Company are being maintained in
material compliance with applicable legal and accounting requirements.
     Section 3.26 Foreign Corrupt Practices. Neither the Company nor any
director, officer, agent, employee or other Person acting on behalf of the
Company has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity, (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
     Section 3.27 OFAC. The Company (i) is not a Person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) does not engage in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such Person in any manner violative of Section 2 of such
executive order or (iii) is not a Person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

19



--------------------------------------------------------------------------------



 



     Section 3.28 Patriot Act. Assuming the foregoing were applicable to the
Company, the Company would be in compliance, in all material respects, with the
(i) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT,
AND ACQUISITION SUBSIDIARY
     Each of Parent and Acquisition Subsidiary represents and warrants to the
Company that the statements contained in this Article IV are true and correct,
except as set forth in the disclosure schedule provided by Parent and
Acquisition Subsidiary to the Company, as of the date hereof (the “Parent
Disclosure Schedules”). For purposes of this Article IV, the phrase “to the
knowledge of Parent” or any phrase of similar import shall be deemed to refer to
the actual knowledge of the executive officers of Parent, as well as any other
knowledge which such executive officers would have possessed had they made
reasonable inquiry of appropriate officers and employees (whether current or
former), agents and affiliates of Parent with respect to the matter in question.
     Section 4.1 Subsidiaries. Except for Parent’s 100% interest in Acquisition
Subsidiary, neither Parent nor Acquisition Subsidiary owns or controls, directly
or indirectly, any interest in any other corporation, partnership, company,
association, limited liability company or other business entity. Except as set
forth on Schedule 4.1 of the Parent Disclosure Schedules, neither Parent nor
Acquisition Subsidiary is a party to, or a participant in, any joint venture or
similar arrangement, including strategic relationships to develop or promote
Parent’s and/or Acquisition Subsidiary’s products and services, which
relationships are conducted through contractual relationships between Parent or
Acquisition Subsidiary and third parties, but do not involve any interest of
Parent or Acquisition Subsidiary in any separate legal entities.
     Section 4.2 Organization, Good Standing and Qualification. Parent is a
corporation duly organized and validly existing and in good standing under the
laws of the State of Florida and has all corporate power and authority to carry
on its business as now conducted. Acquisition Subsidiary is a corporation duly
organized and validly existing under the laws of the State of Israel and has all
requisite corporate power and authority to carry on its business as now
conducted. Each of Parent and Acquisition Subsidiary is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to be so qualified could have a Material Adverse Effect on Parent and/or
Acquisition Subsidiary. Parent is not in default with respect to its Articles of
Incorporation (as may be amended or supplemented from time to time, the “Parent
Articles”). Acquisition Subsidiary is not in default with respect to its
Articles of Association (as may be amended or supplemented from time to time,
the “Sub Articles”). Complete and correct copies of the Parent Articles and Sub
Articles were provided to Company.
     Section 4.3 Authorization. All corporate action on the part of each of
Parent and Acquisition Subsidiary, its officers and directors necessary for the
(i) due authorization, execution and delivery of this Agreement and
(ii) performance of all obligations of Parent and/or

20



--------------------------------------------------------------------------------



 



Acquisition Subsidiary hereunder has been taken as of the date hereof. All
corporate action on the part of the stockholders of each of Parent and
Acquisition Subsidiary necessary for the (i) due authorization, execution and
delivery of this Agreement and (ii) performance of all obligations of Parent
and/or Acquisition Subsidiary hereunder has been taken or will be taken prior to
the Closing. This Agreement has been duly executed by each of Parent and
Acquisition Subsidiary and, assuming the due authorization, execution and
delivery by the other parties thereto, constitutes and will constitute a valid
and legally binding obligation of both Parent and Acquisition Subsidiary,
(i) subject to applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or similar laws of general application affecting the
enforcement of creditors’ rights generally, (ii) subject to a court’s
discretionary authority with respect to the granting of specific performance,
injunctive relief or other equitable remedies and (iii) except to the extent the
indemnification and contribution provisions, if any, contained in any such
agreement may be limited by Israeli or United States securities laws or
unenforceable as against public policy.
     Section 4.4 Authorized Securities. The Merger Shares shall be duly
authorized and, when issued in accordance with this Agreement, will be duly and
validly issued, fully paid and non-assessable, free and clear of all Liens and
shall not be subject to preemptive or similar rights of stockholders. The
Assumed Options, any warrants or options issued by Parent in exchange for the
Company Warrants and all options and warrants issuable by Parent pursuant to
Section 5.8 shall be duly issued and authorized when issued in accordance with
this Agreement and any share of Parent Common Stock issued upon the exercise
thereof according to the terms thereof will be duly and validly issued, fully
paid and non-assessable, free and clear of all Liens and shall not be subject to
preemptive or similar rights of stockholders.
     Section 4.5 Capitalization. The authorized share capital of Parent and
Acquisition Subsidiary is as set forth on Schedule 4.5 of the Parent Disclosure
Schedules.
     Section 4.6 Valid Issuance. The issued and outstanding capital stock of
Parent have been duly authorized and issued, are fully paid and non-assessable,
and have been issued in compliance with applicable securities laws. The issued
and outstanding capital stock of Parent, on a fully diluted basis, including a
true and correct list of the record holders of shares or rights (vested or
contingent) to acquire shares in Parent immediately prior to the Closing is as
set forth in Schedule 4.6 of the Parent Disclosure Schedules. All issued and
outstanding share capital of Acquisition Subsidiary has been duly authorized and
issued, is fully paid and non-assessable, and has been issued in compliance with
Israeli securities laws. All issued and outstanding share capital of Acquisition
Subsidiary, on a fully diluted basis, is held by Parent immediately prior to the
Closing. As of the Closing, Parent will assume the Company Option Plan to
provide for the issuance of the Assumed Options and will, prior to the Closing,
reserve sufficient number of shares of Parent Common Stock available for
issuance upon the exercise of the Assumed Options, any warrants or options
issued in exchange for the Company Warrants or as otherwise undertaken by Parent
to be issued following the Closing.
     Section 4.7 SEC Reports; Financial Statements. Parent has duly filed all
reports required to be filed by it under the Exchange Act, including pursuant to
Sections 13(a) or 15(d) thereof, for the two years preceding the date hereof
(the foregoing materials (together with any materials filed by Parent under the
Exchange Act, whether or not required) being collectively

21



--------------------------------------------------------------------------------



 



referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of Parent included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with GAAP applied on
a consistent basis, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of Parent as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. Except as set forth
on Schedule 4.7 of the Parent Disclosure Schedules, all material agreements to
which Parent or Acquisition Subsidiary is a party or to which the property or
assets of Parent or the Acquisition Subsidiary are subject are included as part
of or specifically identified in the SEC Reports.
     Section 4.8 Absence of Changes. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in the SEC Reports or in Schedule 4.8 of the Parent Disclosure
Schedules or incident to the transactions contemplated hereby or in connection
with the Merger, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could result in a Material
Adverse Effect on Parent, (ii) Parent has not incurred any material liabilities,
(iii) Parent has not altered its method of accounting or the identity of its
auditors, except as disclosed in its SEC Reports, (iv) Parent has not declared
or made any dividend or distribution of cash or other property to its
stockholders, in their capacities as such, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) Parent
has not issued any equity securities to any officer, director or affiliate.
Parent has not taken any steps to seek protection pursuant to any bankruptcy law
nor does Parent have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact that would reasonably lead a creditor to do so. Parent is not Insolvent
as of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent.
     Section 4.9 Absence of Litigation.
          (a) There is no action, suit, claim or proceeding pending, or to the
knowledge of Parent currently threatened, against Parent and/or Acquisition
Subsidiary, and Parent is not aware of any event or circumstance that may form a
basis for any such action, suit, claim, proceeding other than those set forth on
Schedule 4.9(a) of the Parent Disclosure Schedules. The foregoing includes, to
Parent and/or Acquisition Subsidiary’s knowledge, actions, suits, claims or
proceedings pending or threatened against Parent and/or Acquisition Subsidiary
(or any basis therefor known to Parent and/or Acquisition Subsidiary) involving
the prior employment of any of Parent’s and/or Acquisition Subsidiary’s
employees, their use in connection with the Business

22



--------------------------------------------------------------------------------



 



of any information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with former employers.
          (b) To Parent’s and/or Acquisition Subsidiary’s knowledge, neither
Parent nor Acquisition Subsidiary is party or subject to the provisions of any
order, writ, injunction, judgment or decree of any court or Government Authority
other than those set forth on Schedule 4.9(b) of Parent Disclosure Schedules.
          (c) There is no action, suit, claim or proceeding by Parent and/or
Acquisition Subsidiary that is currently pending or that Parent and/or
Acquisition Subsidiary intends to initiate.
          (d) To Parent’s and/or Acquisition Subsidiary’s knowledge, there is no
action, suit, claim or proceeding pending or, to the knowledge of Parent and/or
Acquisition Subsidiary, threatened, that questions the validity of this
Agreement or the right of Parent and/or Acquisition Subsidiary to enter into
this Agreement, or to consummate the transactions contemplated hereby.
     Section 4.10 No Assets; No Liabilities. Except as specifically disclosed in
the SEC Reports, neither Parent nor Acquisition Subsidiary has the right to own,
or will have the right to own prior to the Closing, any assets (including
without limitation, tangible and intangible, personal and real property) and
neither is involved in the operation of any business or property. As of the date
hereof, other than as specifically disclosed in the SEC Reports and those
liabilities related to this Agreement set forth on Schedule 4.10 of the Parent
Disclosure Schedules, neither Parent nor Acquisition Subsidiary has any direct
or indirect liability, indebtedness or obligation (including without limitation,
known or unknown, absolute or contingent, liquidated or unliquidated or due or
to become due).
     Section 4.12 Application of Takeover Protections. Except as described in
Schedule 4.12 of the Parent Disclosure Schedules, there are no Takeover
Protections that are or could become applicable to Parent as a result of the
Company, Parent and Acquisition Subsidiary fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, as a result of Parent’s issuance of the Merger Shares or any other
warrant or option as specified in this Agreement.
     Section 4.13 Disclosure. All disclosure provided by Parent and Acquisition
Subsidiary to the Company regarding Parent and Acquisition Subsidiary, their
respective businesses and the transactions contemplated hereby, including the
Schedules to this Agreement, furnished by or on the behalf of Parent and
Acquisition Subsidiary are true and correct in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading as of the date hereof.
To Parent’s and Acquisition Subsidiary’s knowledge, no event or circumstance has
occurred or information exists with respect to Parent or Acquisition Subsidiary
or their respective business, properties, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by Parent but which has not been so publicly announced or
disclosed. Parent and Acquisition Subsidiary acknowledge and agree that the
Company has not made nor will make any

23



--------------------------------------------------------------------------------



 



representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in the Transaction Documents.
     Section 4.14 Operations of Acquisition Subsidiary. Acquisition Subsidiary
is a direct, wholly owned subsidiary of Parent, was formed solely for the
purpose of engaging in the transactions contemplated by this Agreement, has
engaged in no other business activities and has conducted its operations only as
contemplated by this Agreement.
     Section 4.15 Sarbanes-Oxley Act. Parent is in compliance with all
applicable requirements of Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the SEC thereunder, except where such noncompliance
would not have, individually or in the aggregate, a Material Adverse Effect on
Parent.
     Section 4.16 Manipulation of Price. Neither Parent nor Acquisition
Subsidiary has, and to their knowledge no one acting on their behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of Parent or to
facilitate the sale or resale of any of Parent Common Stock, (ii) sold, bid for,
purchased or paid any compensation for soliciting purchases of, any of Parent
Common Stock or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of Parent.
     Section 4.17 Material Agreements. A list of the material agreements of each
of Parent and Acquisition Subsidiary is set forth on Schedule 4.17 of the Parent
Disclosure Schedules. Each of Parent and Acquisition Subsidiary, to the extent
applicable, and to Parent’s and/or Acquisition Subsidiary’s knowledge, each
other party thereto, have in all material respects performed all the obligations
required to be performed by them to date (or such non-performing party has
received a valid, enforceable and irrevocable written waiver with respect to its
non-performance), have received no notice of default and are not in default
(with due notice or lapse of time or both) under any material agreement
specified in Schedule 4.17 of the Parent Disclosure Schedules. Except as set
forth on Schedule 4.17 of the Parent Disclosure Schedules, immediately following
the Closing all agreements to which the Parent or the Acquisition Subsidiary is
a party shall be terminated and of no further force and effect with no liability
to Parent, Acquisition Subsidiary or the Surviving Corporation.
     Section 4.18 Foreign Corrupt Practices. Neither Parent nor Acquisition
Subsidiary nor any director, officer, agent, employee or other Person acting on
behalf of Parent or Acquisition Subsidiary has, in the course of its actions
for, or on behalf of, Parent and Acquisition Subsidiary (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity, (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds, (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
     Section 4.19 OFAC. Neither Parent nor Acquisition Subsidiary (i) is a
Person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions

24



--------------------------------------------------------------------------------



 



with Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
Person in any manner violative of Section 2 of such executive order or (iii) is
a Person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.
     Section 4.20 Patriot Act. To the extent applicable, each of Parent and
Acquisition Subsidiary is in compliance, in all material respects, with the
(i) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).
ARTICLE V
ADDITIONAL AGREEMENTS
     Section 5.1 Publicity. Until the Merger Effective Time, no party shall
issue any press release or public announcement pertaining to the Merger that has
not been agreed upon in advance by Parent and the Company, except as Parent
reasonably determines to be necessary in order to comply with the rules of the
SEC or of the principal trading exchange or market for Parent Common Stock and
as the Company reasonably determines to be necessary in accordance with the
performance of its obligations under Section 5.9; provided, however, that to the
maximum extent practicable, Parent and the Company shall give prior notice
thereof to the other, as applicable, and consult with each other regarding the
same.
     Section 5.2 Tax Returns; Cooperation. From and after the Closing, the
Company, on the one hand, and Parent, on the other, will cooperate with each
other and provide such information as the other party may require in order to
file any return to determine Tax liability or a right to a Tax refund or to
conduct a Tax audit or other Tax Proceeding. Such cooperation shall include
making employees available on a mutually convenient basis to explain any
documents or information provided hereunder or otherwise as required in the
conduct of any audit or other proceeding. In addition, each of the parties shall
use all commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other parties in doing, all things necessary, proper or advisable to consummate
and make effective, as soon as reasonably practicable, the Merger and the other
Transactions contemplated by this Agreement.
     Section 5.3 Tax Free Exchange. Each of Parent and the Company shall use its
respective reasonable efforts to cause the Merger to qualify as a tax free
exchange of the Merger Shares under the Code. For purposes of the foregoing,
this Agreement shall constitute a plan of reorganization.
     Section 5.4 Transaction Form 8-K; Other Filings. As promptly as practicable
(but in no event, with respect to filing, later than the date required under
applicable Law), Parent will prepare and file a current report on Form 8-K (the
“Transaction Form 8-K”) and any filings required to be filed by it under the
Exchange Act, the Securities Act or any other Federal, foreign

25



--------------------------------------------------------------------------------



 



or blue sky or related Laws relating to the execution of this Agreement and the
consummation of the Transactions, as well as under the stock exchange or trading
system on which shares of Parent Common Stock are listed or quoted and such
other governmental agencies as may require the filing of such other filings. The
Company will work together with Parent as promptly as practicable to prepare the
Transaction Form 8-K and other filings referred to above and provide Parent
whatever information is necessary to accurately complete such filings in a
timely manner.
     Section 5.5 Notices from Governmental Agencies. Subject to applicable Laws
relating to the exchange of information, each party will promptly furnish to the
other Parties copies of written communications (and memoranda setting forth the
substance of all oral communications) received by such party, or any of their
respective subsidiaries, affiliates or associates (as such terms are defined in
Rule 12b-2 under the Exchange Act as in effect on the date hereof), from, or
delivered by any of the foregoing to, any Governmental Authority relating to or
in respect of the transactions contemplated under this Agreement.
     Section 5.6 Parent Directors and Officers.
          (a) Directors. Immediately following the Merger Effective Time, Parent
and the Parent Board shall take all necessary actions to ensure that the Parent
Board shall consist of the directors of the Company as of the Merger Effective
Time, including the two designees of Frost Gamma Investments Trust, one of which
shall be Dr. Phillip Frost and one of whom shall be Dr. Jane Hsiao, to be
appointed and removed in accordance with a Voting Agreement substantially in the
form attached hereto as Exhibit B, subject to any limitations imposed by
applicable law or the rules of the Eligible Market.
          (b) Officers. Immediately following the Merger Effective Time, the
officers of Parent shall consist of those individuals appointed by the Parent
Board.
     Section 5.7 Letters of Transmittal.
     A reasonable amount of time prior to the Merger Effective Time, Parent
shall provide to each Existing Company Shareholder a letter of transmittal
(“Letter of Transmittal”) which shall contain additional representations,
warranties and covenants of such shareholder as to the following matters:
(a) such shareholder has full right, power and authority to deliver such Company
Shares and Letter of Transmittal; (b) the delivery of such Company Shares will
not violate or be in conflict with, result in a breach of or constitute a
default under, any indenture, loan or credit agreement, deed of trust, mortgage,
security agreement or other agreement or instrument to which such shareholder is
bound or affected; (c) such shareholder has good, valid and marketable title to
all Company Shares indicated in such Letter of Transmittal and that such
stockholder is not affected by any voting trust, agreement or arrangement
affecting the voting rights of such Shares; (d) such shareholder is acquiring
the Parent Common Stock for investment purposes and not with a view to selling
or otherwise distributing such Parent Common Stock in violation of the
Securities Act or the securities Laws of any state, subject to any limitations
imposed by the Israeli Tax Ruling; (e) such shareholder has had an opportunity
to ask and receive answers to any questions such stockholder may have had
concerning the terms and conditions of the Merger and Parent Common Stock and
has obtained any additional information that such stockholder has requested; and
(f) such shareholder acknowledges that the stock

26



--------------------------------------------------------------------------------



 



certificates evidencing the shares of Parent Common Stock to be issued to such
shareholder shall bear a restrictive legend customarily used in connection with
restricted securities within the meaning of Rule 144 under the Securities Act
subject to and until the registration thereof as set forth below. The Merger
Shares shall be issued to such shareholder, only upon delivery to Parent (or an
agent of Parent) of (x) certificates acceptable to Parent and its transfer agent
evidencing ownership thereof as contemplated by Section 2.6(a) (or affidavit of
lost certificate acceptable to Parent and its transfer agent) and (y) the Letter
of Transmittal containing the representations, warranties and covenants
contemplated by this Section 5.7.
     Section 5.8 Issuance of Additional Warrants and Options. Parent shall issue
the replacement warrants and the options in accordance with Section 1.3(b) and
(c) of the Share Purchase Agreement.
     Section 5.9 Merger Proposal.
          (a) As promptly as practicable (i) the Company and Acquisition
Subsidiary shall cause a merger proposal (in the Hebrew language) (the “Merger
Proposal”) to be executed in accordance with Section 316 of the Israeli
Companies Law, (ii) each of the Company and Acquisition Subsidiary shall convene
a shareholders meeting (the “Company General Meeting” and “Acquisition
Subsidiary General Meeting”), and (iii) each of the Company and Acquisition
Subsidiary shall deliver the Merger Proposal to the Companies Registrar. The
Company and Acquisition Subsidiary shall cause a copy of the Merger Proposal to
be delivered to each of their secured creditors, if any, no later than three
days after the date on which the Merger Proposal is delivered to the Companies
Registrar and shall promptly inform their non-secured creditors of the Merger
Proposal and its contents in accordance with Section 318 of the Israeli
Companies Law and the regulations promulgated thereunder. Promptly after the
Company and Acquisition Subsidiary shall have complied with the preceding
sentence but in any event no more than three days following the date on which
such notice was sent to the creditors, the Company and Acquisition Subsidiary
shall inform the Companies Registrar, in accordance with Section 317(b) of the
Companies Law, that notice was given to their creditors under Section 318 of the
Israeli Companies Law and the regulations promulgated thereunder.
          (b) Notice to creditors pursuant to Section 318 shall be provided as
set forth below and each of the Company and, if applicable, Acquisition
Subsidiary shall publish a notice to its creditors, stating that a Merger
Proposal was submitted to the Companies Registrar and that the creditors may
review the Merger Proposal at the Companies Registrar, the Company’s registered
offices or at such other locations as Company shall determine, in (A) two daily
Hebrew newspapers, on the day that the Merger Proposal is submitted to the
Companies Registrar and (B) a popular newspaper in any foreign jurisdiction, no
later than three Business Days following the day on which the Merger Proposal
was submitted to the Companies Registrar if the Company or Acquisition
Subsidiary, as applicable, has any Material Creditor in such jurisdiction. For
the purpose hereof “Material Creditor” means any creditor to which the Company
or the Acquisition Subsidiary, as applicable, is indebted in an amount equal to
the higher of NIS100,000 or an amount equal to 15% or more of the equity of the
Company or the Acquisition Subsidiary, as applicable, or as such term is
otherwise defined in the regulations promulgated under the Israeli Companies
Law.

27



--------------------------------------------------------------------------------



 



          (c) Within four Business Days from the date of submitting the Merger
Proposal to the Companies Registrar, the Company and Acquisition Subsidiary, as
applicable, shall send a notice by registered mail to all of the Material
Creditors that each is aware of, in which it shall state that a Merger Proposal
was submitted to the Companies Registrar and that the creditors may review the
Merger Proposal at such additional locations, if such locations were determined
in the notice referred to in Section 5.9(b).
          (d) With respect to the Company, since it employs 50 or more persons,
the Company shall send to the “workers committee” or display in a prominent
place at the Company’s premises, a copy of the notice published in a daily
Hebrew newspaper (as referred to in Section 5.9(b)(A)), no later than three
Business Days following the day on which the Merger Proposal was submitted to
the Companies Registrar.
     Section 5.10 General Meetings.
          (a) Promptly after the execution and delivery of this Agreement, the
Company shall take all action necessary under all applicable legal requirements
to convene, give notice of and hold a Company General Meeting to vote on the
proposal to approve the Merger, this Agreement and the transactions contemplated
hereby. In the event that Parent, or any “affiliate” thereof (as such term is
defined in the Israeli Companies Law), shall cast any votes in respect of the
Merger, Parent shall, prior to such vote, disclose to Company its interest or
its affiliates respective interests in such shares so voted and any votes by
such shares shall not be counted with respect to such Company General Meeting.
Required under applicable law The Company may adjourn or postpone the Company
General Meeting if, as of the time for which the Company General Meeting is
originally scheduled there are insufficient Company Shares represented (either
in person or by proxy) to constitute a quorum necessary to conduct the business
of the Company General Meeting. Without derogating from Section 6.3 below, the
Board of Directors of the Company shall note to the Company’s shareholders its
approval and recommendation for approval by the shareholders of the Company of
this Agreement and the consummation of the transactions contemplated hereby,
including the Merger and the Board of Director’s declaration that this Agreement
is advisable, fair and in the best interests of their respective shareholders
and approved the Merger upon the terms and conditions set forth in this
Agreement.
          (b) Parent (as the sole shareholder of Acquisition Subsidiary) shall
approve the Merger at an Acquisition Subsidiary General Meeting.
          (c) Each of the Company and Acquisition Subsidiary shall (in
accordance with Section 317(b) of the Israeli Companies Law and the regulations
thereunder) inform the Companies Registrar of the decision of the respective
General Meetings with respect to the Merger within three days following the
adoption of the respective resolution but in any event not later than 50 days
following the delivery of the Merger Proposal to Companies Registrar.
     Section 5.11 Notification. Either party shall give prompt notice to the
other party upon becoming aware that any representation or warranty made by it
contained in this Agreement has become untrue or inaccurate in any material
respect, or of any failure of such party to comply with or satisfy in any
material respect any covenant, condition or agreement to be complied with

28



--------------------------------------------------------------------------------



 



or satisfied by it under this Agreement. Each party to this Agreement shall
promptly inform the other parties of any communication to or from the Israeli
Restrictive Trade Practices Commissioner, the OCS, the Investment Center, the
Israel Securities Authority, the Companies Registrar or any other Governmental
Authority regarding the Merger or any of the other Transactions contemplated by
this Agreement.
     Section 5.12 Israeli Approvals.
          (a) Government Filings. Each party to this Agreement shall use all
commercially reasonable efforts to deliver and file, as promptly as practicable
after the date of this Agreement, each notice, report or other document required
to be delivered by such party to or filed by such party with any Israeli
Governmental Authority with respect to the Merger. Without limiting the
generality of the foregoing:
               (i) as promptly as practicable after the date of this Agreement,
the Company and Parent shall prepare and file any notification required under
the Israeli Restrictive Trade Practices Law in connection with the Merger; and
               (ii) the Company shall use all reasonable efforts to obtain, as
promptly as practicable after the date of this Agreement, the following
consents, and any other consents that may be required in connection with the
Merger: (i) approval of the OCS and (ii) approval of the Investment Center. In
this connection, if required, Parent shall provide to the OCS and the Investment
Center any information reasonably requested by such authorities and shall,
without limitation of the foregoing, execute an undertaking in customary form in
which Parent undertakes to comply with the OCS laws and regulations and confirm
to the OCS and the Investment Center that the Company shall continue after the
Merger Effective Time to operate in a manner consistent with its previous
undertakings to the OCS and the Investment Center.
          (b) Israeli Income Tax Ruling. The parties acknowledge that the
Company has caused its Israeli counsel, advisors and accountants to prepare and
file with the Israeli Income Tax Commissioner an application for a ruling:
(i) deferring any obligation to pay capital gains tax on the exchange of the
Company Shares in the Merger subject to the restrictions imposed on the Existing
Company Shareholders and the Parent pursuant to Section 103(k) of the Israeli
Tax Ordinance and (ii) confirming that the conversion of the Company Options
into the Assumed Options will not result in a requirement for an immediate
Israeli tax payment and that the Israeli taxation will be deferred until the
exercise of the warrants or options issued in exchange of the Company Options
and Warrants, or in the event of Assumed Options which are part of a
“Section 102 Plan,” until the actual sale of the shares of Parent Common Stock
by the option holders (the “Israeli Income Tax Ruling”). The Company shall use
reasonable efforts to promptly take, or cause to be taken, all action and to do,
or cause to be done, all things necessary, proper or advisable under applicable
Law to obtain the Israeli Income Tax Rulings.
     Section 5.13 Indemnification and D&O Insurance. From and after the Closing,
Parent will cause the Surviving Corporation to fulfill and honor in all respects
the obligations of Company pursuant to any indemnification agreements between
Company and its directors and officers (the “Company Indemnitees”) in effect
immediately prior to the Merger Effective Time and any indemnification
provisions under the Company Articles to the maximum extent

29



--------------------------------------------------------------------------------



 



permitted by law. The Articles of Association of the Surviving Corporation will
contain provisions with respect to exculpation and indemnification that are at
least as favorable to the Company Indemnitees as those contained in the Company
Articles, which provisions will not be amended, repealed or otherwise modified
in any manner that would adversely affect the rights thereunder of individuals
who, immediately prior to the Merger Effective Time, were directors, officers,
employees or agents of Company, unless such modification is required by Law. see
in SPA
     Section 5.14 Conduct of Business. During the period from the date of this
Agreement to the Merger Effective Time, each of Parent and the Company shall:
               (i) conduct its business only in the ordinary course and
consistent with prudent and prior business practice, except for transactions
permitted hereunder, or with the prior written consent of the other party, which
consent will not be unreasonably withheld; and
               (ii) confer on a reasonable basis with each other regarding
operational matters and other matters related to the Merger.
     Section 5.15 Prohibited Actions Pending Closing. Except as provided in this
Agreement and as disclosed in Schedule 5.15 to either the Company Disclosure
Schedules or to the Parent Disclosure Schedules, during the period from the date
of this Agreement to the Merger Effective Time, neither the Company nor Parent
shall:
               (i) amend or otherwise change their respective Articles of
Association or Articles of Incorporation, as the case may be, or other governing
documents;
               (ii) issue or sell or authorize for issuance or sale, or grant
any options or make other agreements with respect to, any shares of their
respective capital stock, any options or any other of their respective
securities;
               (iii) declare, set aside, make or pay any dividend or other
distribution to their respective shareholders, or redeem, purchase or otherwise
acquire, directly or indirectly, any of their capital stock, or authorize or
effect any reverse stock split, split-up or any recapitalization or make any
changes in the amount of their authorized or issued capital stock;
               (iv) sell, license or otherwise dispose of, or agree to sell,
license or dispose of, any of their respective assets or properties, other than
any assets or properties where such sale, license or disposition occurs or is to
occur in the ordinary course of their respective business consistent with past
practice;
               (v) take any action or omit to take any action for the purpose of
preventing, delaying or impeding the consummation of the Merger or the other
transactions contemplated hereby; or
               (vi) pay any finders or investment bankers’ fees in connection
with the transactions contemplated by this Agreement (other than any fees
incurred in connection with the delivery of a fairness opinion contemplated by
Section 6.2(d)).

30



--------------------------------------------------------------------------------



 



     Section 5.16 Further Assurances. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use reasonable efforts to take,
or cause to be taken, all action and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to satisfy
the conditions to Closing and to consummate and make effective the transactions
contemplated by this Agreement, including, without limitation, using reasonable
efforts to lift or rescind any injunction or restraining order or other order
adversely affecting the ability of the parties to consummate the transactions
contemplated by this Agreement and using reasonable efforts to prevent the
breach of any representation, warranty, covenant or agreement of such party
contained or referred to in this Agreement and to promptly remedy the same. In
case at any time after the Merger Effective Time any further action is necessary
or desirable to carry out the purposes of this Agreement, the proper officers
and directors of each party to this Agreement shall take all such necessary
action. Nothing in this Section 5.16 shall be construed to require any party to
participate in any threatened or actual legal, administrative or other
proceedings (other than proceedings, actions or investigations to which it is a
party or subject or threatened to be made a party or subject) in connection with
consummation of the transactions contemplated by this Agreement unless such
party shall consent in advance and in writing to such participation and the
other party agrees to reimburse and indemnify such party for and against any and
all costs and damages related thereto.
     Section 5.17 Initial Listing Application. After the execution of this
Agreement, Parent shall use its best efforts, to the extent allowed under the
rules of the Eligible Market, to prepare all filings and other documents
necessary to be filed with the Eligible Market in connection with the initial
listing application for the inclusion of the Parent Common Stock on the Eligible
Market, conduct ongoing negotiations with the Eligible Market with the
participation of the Company and its counsel with respect to such listing and
perform all acts requested by the Eligible Market to the satisfaction of the
Company and its counsel.
     Section 5.18 Financial Statements. The Company shall have initiated a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company shall disclose to the Company’s outside auditors
(A) all significant deficiencies and material weaknesses in the design or
operation of internal control over financial reporting which are reasonably
likely to adversely affect the Company’s ability to record, process, summarize
and report financial data and (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting.
     Section 5.19 Shareholder Approvals. Unless this Agreement is terminated,
the Company hereby agrees to enforce its rights under the Amended and Restated
Shareholder Agreement between the Company and its shareholders.
     Section 5.20 Access to Parent and Acquisition Subsidiary. Parent shall
afford to the Company and its officers, directors, agents and counsel access at
times and upon conditions

31



--------------------------------------------------------------------------------



 



reasonably convenient to Parent and make available all properties, books,
records, contracts and documents of Parent and Acquisition Subsidiary, and an
opportunity to make such investigations as they shall reasonably desire to make
of Parent and Acquisition Subsidiary; and Parent shall furnish or cause to be
furnished to the Company and its authorized representatives all such information
with respect to the business and affairs of Parent and Acquisition Subsidiary as
the Company and its authorized representatives may request and make the
officers, directors, employees, auditors and counsel of Parent and Acquisition
available for consultation and permit access to other third parties reasonably
requested for verification of any information so obtained.
     Section 5.21 Access to the Company. The Company shall afford to Parent and
its officers, directors, agents and counsel access at times and upon conditions
reasonably convenient to the Company and make available all properties, books,
records, contracts and documents of the Company, and an opportunity to make such
investigations as it shall reasonably desire to make of the Company; and the
Company shall furnish or cause to be furnished to Parent and its authorized
representatives all such information with respect to the business and affairs of
the Company as Parent and its authorized representatives may request and make
the officers, directors, employees, auditors and counsel of the Company
available for consultation and permit access to other third parties reasonably
requested for verification of any information so obtained.
ARTICLE VI
CONDITIONS OF PARTIES’ OBLIGATIONS
     Section 6.1 Conditions Precedent to Each Party’s Obligation to Effect the
Merger. The respective obligations of each party to effect the Merger shall be
subject to the fulfillment or satisfaction, prior to or on the Closing Date, of
the following conditions:
          (a) Shareholder Approval; Board Approval. The Merger shall have been
duly approved by the requisite vote of the outstanding Company Shares entitled
to vote thereon in accordance with Israeli law (the “Company Shareholder
Approval”), by the Company Board according to Section 6.3 and, if necessary
under applicable Laws or the rules of an applicable exchange, the requisite vote
of the outstanding shares of capital stock of Parent entitled to vote thereon.
          (b) No Material Adverse Change. No event shall have occurred which
would have a Material Adverse Effect on either of the Company or Parent.
          (c) Governmental Authorities Approvals. All Governmental Authorities
approvals required for the consummation of the Merger shall have been obtained
including, without limitation, all Israeli Governmental Authorities approvals
such as the Certificate of Merger, approval of the OCS, the Investment Center,
the Israeli Income Tax Ruling and the Israeli Commissioner of Restrictive Trade
Practices required by applicable Law.
     Section 6.2 Conditions Precedent to Obligations of Parent and Acquisition
Subsidiary. Parent’s and Acquisition Subsidiary’s obligation to effect the
Merger and consummate the other transactions contemplated to occur in connection
with the Closing and thereafter is subject to the satisfaction of each condition
precedent listed below. All corporate and other proceedings and actions taken in
connection with the transactions contemplated hereby and, where such

32



--------------------------------------------------------------------------------



 



instruments are not exhibits to this Agreement, all certificates, opinions,
agreements, instruments and documents mentioned herein or incident to any such
transactions, shall be satisfactory in form and substance to Parent and
Acquisition Subsidiary. The Company shall furnish to Parent and Acquisition
Subsidiary such supporting documentation and evidence of the satisfaction of any
or all of the conditions precedent specified in this Section 6.2 as Parent or
its counsel may reasonably request.
          (a) Representations and Warranties. As of the Closing, each
representation and warranty set forth in Article III shall be accurate and
complete in all material respects after giving full effect to any supplements to
the schedules as amended from time to time so long as such modification does not
constitute a Company Material Adverse Effect.
          (b) Actions. No action or Proceeding is pending or threatened by or
before any Governmental Authority, arbitrator, or mediator that seeks to
restrain, prohibit, invalidate, or collect any substantial damages arising out
of the Transactions.
          (c) Miscellaneous Closing Documents. Parent and Acquisition Subsidiary
shall have received the following:
               (i) copies of resolutions of the Company and the shareholders of
the Company, certified by the Secretary or chief executive officer of the
Company, authorizing and approving the execution, delivery and performance of
the Transaction Documents;
               (ii) A certificate of the Company’s Chief Executive Officer
certifying as of the Closing Date that there are not more than 706,888 Company
Shares issued and outstanding (excluding any shares held by FG Holders) and not
more than 283,015 Company Shares underlying outstanding options, warrants and
other convertible securities (excluding any securities held by FG Holders and/or
the FG Warrants); and
               (iii) and such additional supporting documentation and other
information with respect to the transactions contemplated hereby as the Company
may reasonably request.
          (d) Fairness Opinion. Parent shall have received an opinion from an
independent financial advisor or investment banking firm that the Merger is fair
to the shareholders of Parent.
          (e) Lockup Agreements. The majority of the shareholder of the Company
shall have delivered to Parent an executed lockup letter agreement in the form
to be provided to the Israeli Tax Authorities pursuant to the Israeli Income Tax
Ruling.
     Section 6.3 Conditions Precedent to Obligation of the Company. The
Company’s obligations to effect the Merger and consummate the other transactions
contemplated to occur in connection with the Closing and thereafter is subject
to the satisfaction of each condition precedent listed below. All corporate and
other proceedings and actions taken in connection with the transactions
contemplated hereby and, where such instruments are not exhibits to this
Agreement, all certificates, opinions, agreements, instruments and documents
mentioned herein or incident to any such transactions shall be satisfactory in
form and substance to the Company.

33



--------------------------------------------------------------------------------



 



Parent and Acquisition Subsidiary shall furnish to the Company such supporting
documentation and evidence of satisfaction of any or all of the conditions
specified in this Section 6.3 as the Company may reasonably request.
          (a) Representations and Warranties. As of the Closing, each
representation and warranty set forth in Article IV shall be accurate and
complete in all material respects, after giving full effect to any supplements
to the schedules as amended from time to time so long as such modification does
not constitute a Material Adverse Effect on Parent.
          (b) Listing on the Eligible Market. Parent shall have complied with
its obligations under Section 5.17 to the reasonable satisfaction of the Company
Board and the Company Board shall be reasonably satisfied that Parent shall be
included for listing on the Eligible Market within a reasonable amount of time
after the Closing.
          (c) Actions. No action or Proceeding is pending or threatened by or
before any Governmental Authority, arbitrator, or mediator that seeks to
restrain, prohibit, invalidate or collect any substantial damages arising out of
the Transactions.
          (d) Director and Officer Resignations. Each of the directors and
officers of Parent shall have delivered to Parent and the Company an executed
resignation letter with an effective date and time agreed upon by the Company.
          (e) Lockup Agreements. Each Investor shall have delivered to Parent
and the Company an executed a lockup letter agreement substantially in the form
of Exhibit B hereto.
          (f) Miscellaneous Closing Documents. The Company shall have received
the following:
               (i) Copies of resolutions of Parent’s and Acquisition
Subsidiary’s respective board of directors and shareholders, certified by their
respective Secretaries, authorizing and approving, to the extent applicable, the
execution, delivery and performance of the Transaction Documents;
               (ii) A certificate of Parent’s transfer agent and registrar
certifying as of the Closing Date that there are not more than 5,830,856 shares
of Parent Common Stock issued and outstanding; and
               (iii) Such additional supporting documentation and other
information with respect to the transactions contemplated hereby as the Company
may reasonably request.
          (g) Israeli Income Tax Ruling. The Company shall have obtained the
Israeli Income Tax Ruling.

34



--------------------------------------------------------------------------------



 



ARTICLE VII
SURVIVAL
     Section 7.1 Survival. The representations, warranties, covenants and
agreements made or deemed made by any party to another shall not survive the
Merger Effective Time but shall terminate as of the Merger Effective Time.
ARTICLE VIII
REGISTRATION RIGHTS
     Section 8.1 Shelf Registration.
          (a) As soon as practicable after the listing of the Parent Common
Stock on the Eligible Market, Parent shall file with the SEC a Registration
Statement on Form S-3 (or any other registration statement deemed appropriate by
the Parent Board) covering the resale of all the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act. After such Registration Statement has been declared effective by
the SEC, Parent shall maintain the effectiveness of the Registration Statement
until such time as Parent is no longer obligated to maintain a registration
statement for the Registrable Securities pursuant to the terms hereof.
          (b) Parent shall use reasonable best efforts to cause the Registration
Statement to be declared effective by the SEC as promptly as possible after the
filing thereof and shall use its best efforts to keep the Registration Statement
continuously effective under the Securities Act until the earlier of the date
that all Registrable Securities covered by such Registration Statement have been
sold or can be sold publicly under Rule 144(k) (the “Effectiveness Period”).
          (c) Notwithstanding anything in this Agreement to the contrary, after
60 consecutive Trading Days of continuous effectiveness of the initial
Registration Statement filed and declared effective pursuant to this Agreement,
Parent may, by written notice to the Holders, suspend sales under a Registration
Statement after the Effective Date thereof and/or require that the Holders
immediately cease the sale of shares of the Parent Common Stock pursuant thereto
and/or defer the filing of any subsequent Registration Statement if Parent is
engaged in a material merger, acquisition or sale or an underwritten public
offering of Parent’s securities and the Parent Board determines in good faith,
by appropriate resolutions, that, as a result of such activity, (A) it would be
materially detrimental to Parent (other than as relating solely to the price of
the Parent Common Stock) to maintain a Registration Statement at such time and
(B) it is in the best interests of Parent to defer proceeding with such
registration at such time. Notwithstanding the foregoing, Parent shall not, and
shall cause each of its respective officers, directors, employees and agents not
to, provide any Holder with any material nonpublic information regarding Parent
or any of its subsidiaries about the foregoing merger, sale or acquisition or
public offering without the express written consent of such Holder. Upon receipt
of such notice, each Holder shall immediately discontinue any sales of
Registrable Securities pursuant to such registration until such Holder has
received copies of a supplemented or amended Prospectus or until such Holder is
advised in writing by Parent that the then-current Prospectus may be used and
has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such Prospectus. In no
event, however,

35



--------------------------------------------------------------------------------



 



shall this right be exercised to suspend sales beyond the period during which
(in the good faith determination of the Parent Board) the failure to require
such suspension would be materially detrimental to Parent. Parent’s rights under
this Section 8.1(c) may be exercised for a period of no more than 60 days at a
time and not more than three times in any 12-month period. Immediately after the
end of any suspension period under this Section 8.1(c), Parent shall take all
necessary actions (including filing any required supplemental prospectus) to
restore the effectiveness of the applicable Registration Statement and the
ability of the Holders to publicly resell their Registrable Securities pursuant
to such effective Registration Statement.
     Section 8.2 Registration Procedures. In connection with Parent’s
registration obligations hereunder, Parent shall:
          (a) (i) Subject to Section 8.1(c), prepare and file with the SEC such
amendments, including post-effective amendments, to the Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within 15
Trading Days (except to the extent that Parent reasonably requires additional
time to respond to accounting comments), to any comments received from the SEC
with respect to the Registration Statement or any amendment thereto and as
promptly as reasonably possible provide the Holders true and complete copies of
all correspondence from and to the SEC relating to the Registration Statement;
and (iv) comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Holders thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.
          (b) Notify each Holder as promptly as reasonably possible of any of
the following events: (i) any Registration Statement or any post-effective
amendment is declared effective; (ii) the SEC or any other Federal or state
governmental authority requests any amendment or supplement to any Registration
Statement or Prospectus or requests additional information related thereto;
(iii) the SEC issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose;
(iv) Parent receives notice of any suspension of the qualification or exemption
from qualification of any Registrable Securities for sale in any jurisdiction,
or the initiation or threat of any Proceeding for such purpose; or (v) the
financial statements included in any Registration Statement become ineligible
for inclusion therein or any statement made in any Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference is untrue in any material respect or any revision to a Registration
Statement, Prospectus or other document is required so that it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

36



--------------------------------------------------------------------------------



 



          (c) Use its reasonable efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as possible.
          (d) During the Effectiveness Period, maintain the listing of such
Registrable Securities on the Eligible Market.
          (e) Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may reasonably
request.
          (f) Upon the occurrence of any event described in Section 8.2(b)(v),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
          (g) Cooperate with any reasonable due diligence investigation
undertaken by the Holders in connection with the sale of Registrable Securities,
including, without limitation, by making available documents and information;
provided, that Parent shall not deliver or make available to any Holder
material, nonpublic information unless such Holder specifically requests in
advance to receive material, nonpublic information in writing.
          (h) Comply with all rules and regulations of the SEC applicable to the
registration of the Registrable Securities.
     Section 8.3 Registration Expenses. Parent shall pay all fees and expenses
incident to the performance of or compliance with Article VIII by the Surviving
Corporation, including without limitation (a) all registration and filing fees
and expenses, including without limitation those related to filings with the
SEC, any Trading Market and in connection with applicable state securities or
Blue Sky laws, (b) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for Parent, (e) fees
and expenses of all other Persons retained by Parent in connection with the
Registration Statement and (f) all listing fees to be paid by Parent to the
Eligible Market. Holders shall pay all fees and disbursements of counsel
retained for Holders in connection with such Registration Statement as well as
all underwriter discounts associated with any public offering conducted on such
Holder’s behalf.

37



--------------------------------------------------------------------------------



 



     Section 8.4 Indemnification.
          (a) Indemnification by the Surviving Corporation. Parent shall
indemnify and hold harmless each Holder, the officers, directors, partners,
members, agents and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review),
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus or any
form of Parent prospectus or in any amendment or supplement thereto or in any
Parent preliminary prospectus, or arising out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any Prospectus or form of
prospectus or supplement thereto, in the light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished in
writing to Parent by such Holder for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities, or (B) in the case of an occurrence of
an event of the type specified in Section 8.2(b)(v)-(vii), the use by such
Holder of an outdated or defective Prospectus after Parent has timely notified
such Holder that the Prospectus is outdated or defective and prior to the
receipt by such Holder of the Advice contemplated in Section 8.5. Parent shall
notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Surviving Corporation is aware in connection with the
transactions contemplated by this Agreement.
          (b) Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless Parent, its directors, officers, agents and
employees, each Person who controls Parent (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, partners, members, agents or employees of each such controlling
Persons, to the fullest extent permitted by applicable law, from and against all
Losses (as determined by a court of competent jurisdiction in a final judgment
not subject to appeal or review) arising out of or relating to any untrue or
alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus, or any Prospectus, or in any amendment or supplement
thereto, or arising out of or relating to any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished by such Holder to Parent
specifically for inclusion in such Registration Statement or such Prospectus or
to the extent that (i) such untrue statements or omissions are based solely upon
information regarding such Holder furnished to Parent by such Holder expressly
for use therein, or to the extent that such information relates to such Holder
or such Holder’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by such Holder expressly for use
in the Registration Statement, such Prospectus or such form of Prospectus or in
any amendment or supplement thereto or (ii) in the case of an occurrence of an
event of the type specified in Section 8.2(b)(v)-(vii), the use by such Holder
of an outdated or

38



--------------------------------------------------------------------------------



 



defective Prospectus after Parent has notified such Holder that the Prospectus
is outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 8.5. In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). It being understood, however, that the Indemnifying
Party shall not, in connection with any one such Proceeding be liable for the
fees and expenses of more than one separate firm of attorneys at any time for
all Indemnified Parties, which firm shall be appointed by a majority of the
Indemnified Parties; provided, however, that in the case a single firm of
attorneys would be inappropriate due to actual or potential differing interests
of conflicts between such Indemnified Parties and any other party represented by
such counsel in such Proceeding or otherwise, then the Indemnifying Party shall
be liable for the fees and expenses of one additional firm of attorneys with
respect to such Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
     All fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in

39



--------------------------------------------------------------------------------



 



a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within 10 Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).
          (d) Contribution. If a claim for indemnification under Section 8.4(a)
or (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 8.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
     The indemnity and contribution agreements contained in this Section 8.4 are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
     Section 8.5 Dispositions. Each Holder agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement. Each Holder further agrees that, upon receipt of a notice from Parent
of the occurrence of any event of the kind described in Section 8.2(b)(v),
(vi) or (vii), such Holder will discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 8.2(i), or until it is advised in writing (the “Advice”)
by Parent that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. Parent may provide appropriate stop orders to enforce
the provisions of this Section 8.5.

40



--------------------------------------------------------------------------------



 



ARTICLE IX
CLOSING
     Section 9.1 Closing. The closing of the Merger (the “Closing”) shall occur
at the offices of Morrison & Foerster LLP, 1290 Avenue of the Americas, New
York, NY 10104 on October 30, 2006, at 10:00 A.M., Eastern time or such other
date mutually agreeable to the parties hereto (the “Closing Date”) which shall
be no later than the later to occur of (i) the second Business Day after the
satisfaction or waiver of the conditions set forth in Article VI or (ii) the
Merger Effective Time.
     Section 9.2 Deliveries. At the Closing, or as promptly thereafter as
practicable, Parent shall deliver to each Existing Company Shareholder the
certificates representing the Merger Shares to be issued pursuant to the
provisions of Section 2.5 and to the holders of Company Options and Company
Warrants substituting options and warrants as applicable pursuant to the
provisions of Section 2.8. Such presentment for delivery shall be against
delivery to Parent and Acquisition Subsidiary of the certificates, opinions,
agreements and other instruments referred to in Section 6.2. All of the other
documents, instruments, certificates and agreements referenced in Section 6.2
will also be executed and delivered as described therein.
ARTICLE X
TERMINATION; NON-SOLICITATION
     Section 10.1 Termination. This Agreement may be terminated at any time
prior to the Merger Effective Time, by action taken or authorized by the Board
of Directors of the terminating party or parties, and except as provided below,
whether before or after the requisite approvals of the shareholders of the
Company:
          (a) By mutual written consent of Parent and the Company;
          (b) By either the Company or Parent if:
               (i) (A) The Merger Effective Time shall not have occurred on or
before October 31, 2006 (the “End Date”); provided that the End Date shall be
automatically extended for three months if, on the End Date, only the condition
set forth in Section 6.3(g) shall not have been satisfied, and (B) the party
seeking to terminate this Agreement pursuant to this Section 10.1(b) shall not
have breached in any material respect its obligations under this Agreement in
any manner that shall have proximately caused the failure to consummate the
Merger on or before such date;
               (ii) (A) Any Governmental Authority of competent jurisdiction
that must grant an approval of the Merger, the issuance of the Merger Shares or
the issuance of Company Shares to the Investors by the Company pursuant to the
Share Purchase Agreement has denied such approval and such denial has become
final and nonappealable or (B) any Governmental Authority of competent authority
located in a jurisdiction where either Parent or the Company have substantial
revenues or operations shall have issued an injunction, judgment or order or
taken any other action prohibiting the consummation of the Merger, the issuance
of the Merger Shares or the issuance of the Company Shares to the Investors and
such injunction, judgment, order or other action is or shall have become final
and nonappealable; or

41



--------------------------------------------------------------------------------



 



               (iii) The Company’s shareholders shall have refused to grant the
Company Shareholder Approval contemplated by this Agreement or, if necessary
under applicable Law or pursuant to the rules of any applicable exchange, the
Parent’s shareholders shall have refused to grant approval of the Transactions;
]
          (c) By Parent:
               (i) If the Company shall have breached or failed to perform in
any material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, or any such representation or warranty
shall have become inaccurate, which breach, inaccuracy or failure to perform
would result in a failure of a condition set forth in Sections 6.1 or 6.2;
provided, however, that prior to any termination pursuant to this
Section 10.1(c), (A) Parent shall deliver written notice to the Company no fewer
than 10 days prior to the date of termination stating Parent’s intention to
terminate this Agreement pursuant to Section 10.1(c) and the basis for such
termination and (B) if such breach, inaccuracy or failure to perform is curable
by the Company prior to the End Date, then Parent shall not terminate this
Agreement pursuant to this Section 10.1(c); provided, that the Company continues
to use commercially reasonable efforts to cure such breach, inaccuracy or
failure to perform (it being understood that Parent may not terminate this
Agreement pursuant to this Section 10.1(c) if it shall have materially breached
this Agreement).
               (ii) If an event shall have occurred which would have a Material
Adverse Effect on the Company.
          (d) By the Company:
               (i) If Parent or Acquisition Subsidiary shall have breached or
failed to perform in any material respect any of their respective
representations, warranties, covenants or other agreements contained in this
Agreement, or any such representation or warranty shall have become inaccurate,
which breach, inaccuracy or failure to perform would result in a failure of a
condition set forth in Section 6.1 or 6.3; provided, however, that prior to any
termination pursuant to this Section 10.1(d), (A) the Company shall deliver
written notice to Parent no fewer than 10 days prior to the date of termination
stating the Company’s intention to terminate this Agreement pursuant to
Section 10.1(d) and the basis for such termination and (B) if such breach,
inaccuracy or failure to perform is curable by Parent or Acquisition Subsidiary,
as applicable, prior to the End Date, then the Company shall not terminate this
Agreement pursuant to this Section 10.1(d); provided, that Parent and
Acquisition Subsidiary continue to use their respective commercially reasonable
efforts to cure such breach, inaccuracy or failure to perform (it being
understood that the Company may not terminate this Agreement pursuant to this
Section 10.1(d) if it shall have materially breached this Agreement).
               (ii) If the Company Board has reasonably concluded that the
Parent Common Stock will not be included for trading on the Eligible Market
within a reasonable amount of time after the Closing.
               (iii) If an event shall have occurred which would have a Material
Adverse Effect on Parent or Acquisition Subsidiary.

42



--------------------------------------------------------------------------------



 



               (iv) At any time during the three week period following the
receipt of the due diligence materials requested from Parent, if the Company is
not reasonably satisfied with the results of the due diligence review of Parent
and Acquisition Subsidiary by the Company and its counsel.
     Section 10.2 No Solicitation. Except as set forth in Schedule 5.15 of the
Company Disclosure Schedules, unless and until this Agreement shall have been
terminated pursuant to and in compliance with this Article X, the Company shall
not, nor shall it authorize its officers, directors, agents, employees,
representatives or advisors to, (i) solicit, initiate, encourage (including by
way of furnishing information) or take any action to facilitate the submission
of any inquiries, proposals or offers (whether or not in writing) from any
person (other than Parent and its respective Affiliates) relating to (A) any
acquisition or purchase of all or substantially all the assets of the Company,
or of any class of equity securities of the Company, (B) any tender offer
(including a self tender offer) or exchange offer, (C) any merger,
consolidation, business combination, sale of substantially all assets,
recapitalization, liquidation, dissolution or similar transaction involving the
Company, or (D) any other transaction the consummation of which would or would
reasonably be expected to impede, interfere with, prevent or materially delay
the Merger or which would or would reasonably be expected to materially dilute
the benefits to the other party hereto of the transactions contemplated by this
Agreement (collectively, “Acquisition Proposals”), or agree to, recommend or
endorse any Acquisition Proposal, (ii) enter into or execute any agreement with
respect to any of the foregoing or (iii) enter into or participate in any
discussions or negotiations regarding any of the foregoing.
     Section 10.3 Liability. In the event of termination of this Agreement
pursuant to this Article X, this Agreement shall terminate and there shall be no
other liability on the part of the Company or Parent to the other except
liability arising out of an intentional breach of this Agreement, in which case
the aggrieved party shall be entitled to all rights and remedies available at
law or in equity.
ARTICLE XI
MISCELLANEOUS
     Section 11.1 Notices. Any notice, request or other communication hereunder
shall be given in writing and shall be delivered personally or mailed, certified
or registered mail, return receipt requested, or delivered by overnight courier
service, to the following addresses, or such other addresses as shall be given
by notice delivered hereunder, and shall be deemed to have been given upon
delivery, if delivered personally, five days after mailing, if mailed, one
Business Day after timely delivery to the overnight courier service, if
delivered by overnight courier service, or upon receipt when delivery is made by
facsimile transmission or email:
If to Parent or Acquisition Subsidiary, to:
Orthodontix, Inc.
1428 Brickell Avenue, Suite 105
Miami, Florida 33131
Attn: Glenn L. Halpryn, CEO
Fax: 305.579.9724
Email: ghalpryn@twinvestment.com

43



--------------------------------------------------------------------------------



 



With a copy to:
To the persons and addresses indicated on the signature pages
of the Share Purchase Agreement.
If to the Company or the Surviving Corporation, to:
Protalix Ltd.
2 Snunit Street, Science Park
P.O.B. 455
Carmiel 20100, Israel
Attn: David Aviezer, Ph.D.
Fax: 011.972.4.988.9489
Email: david@protalix.com
With a copy to:
Morrison & Foerster LLP
1290 Avenue of the Americas
New York, NY 10104
Phone: 212.468.8000
Fax: 212.468.7900
Attention: James R. Tanenbaum
Email: jtanenbaum@mofo.com
and
Baratz, Horn & Co.
1 Azrieli Center
Round Tower, 18th Floor
Tel Aviv 67021, Israel
Attention: Yuval Horn, Adv.
Phone: 011.972.3.607.3777
Fax: 011.972.3.607.3778
Email: y.horn@bar-law.com
     Notices shall be deemed received at the earlier of actual receipt or three
Business Days following mailing.
     Section 11.2 Entire Agreement. This Agreement, including the schedules and
exhibits attached hereto, contains the entire understanding of the parties
hereto with respect to the subject matter hereof. This Agreement supersedes all
prior oral or written agreements and undertakings between the parties with
respect to such subject matter.
     Section 11.3 Expenses. If the Merger is not consummated, each party shall
bear and pay all of the legal, accounting and other costs and expenses incurred
by it in connection with the

44



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement. If the Merger is consummated,
Parent shall pay the reasonable costs and expenses of Parent, Acquisition
Subsidiary and the Company.
     Section 11.4 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 11.5 Successors and Assigns; Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns and heirs; provided, however, that neither the Company,
Parent nor Acquisition Subsidiary shall directly or indirectly transfer or
assign any of its rights hereunder in whole or in part without the written
consent of the Company (in the case of Parent and Acquisition Subsidiary) or
Parent (in the case of the Company), which written shall not be unreasonably
withheld or delayed, and any such transfer or assignment without such written
consent shall be void.
     Section 11.6 No Third Parties Benefited. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto, their
successors, assigns and heirs, and no other Person shall have any right or
action under this Agreement.
     Section 11.7 Counterparts. This Agreement may be executed in one or more
counterparts, with the same effect as if all parties had signed the same
document. Each such counterpart shall be an original, but all such counterparts
together shall constitute a single agreement. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.
     Section 11.8 Recitals, Schedules and Exhibits. The Recitals, Schedules and
Exhibits to this Agreement are incorporated herein and, by this reference, made
a part hereof as if fully set forth herein.
     Section 11.9 Section Headings and Gender. The Section headings used herein
are inserted for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement. All personal pronouns used in this
Agreement shall include the other genders, whether used in the masculine,
feminine or neuter gender, and the singular shall include the plural, and vice
versa, whenever and as often as may be appropriate.
     Section 11.10 Governing Law. This Agreement is to be construed in
accordance with and governed by the internal laws of the State of Israel without
giving effect to any choice of law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of Israel to
the rights and duties of the parties. Any dispute, controversy or claim arising
out of or relating to this Agreement shall be settled by arbitration in
accordance with the International Chamber of Commerce (“ICC”) Arbitration Rules
as at present in force and shall be held at London, England in the English
language by one arbitrator.

45



--------------------------------------------------------------------------------



 



     Section 11.11 Specific Performance; Remedies. Each of Parent and the
Company acknowledges and agrees that the other party would be damaged
irreparably if any provision of this Agreement is not performed in accordance
with its specific terms or is otherwise breached. Accordingly, each of Parent,
Acquisition Subsidiary and the Company agrees that the other party will be
entitled to seek an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and its
terms and provisions in any action instituted in any court of competent
jurisdiction, in addition to any other remedy to which they may be entitled, at
law or in equity. Except as expressly provided herein, the rights, obligations
and remedies created by this Agreement are cumulative and in addition to any
other rights, obligations or remedies otherwise available at law or in equity,
and nothing herein will be considered an election of remedies.
     Section 11.12 No Jury Trial. EACH PARTY HERETO HEREBY WAIVES ITS RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER
HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, SUPPLEMENTS OR
MODIFICATIONS TO (OR ASSIGNMENTS OF) THIS AGREEMENT. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL (WITHOUT A JURY) BY
THE COURT.
     Section 11.13 Amendment and Waivers. This Agreement may be amended by
action taken by or on behalf of the respective Boards of Directors of Parent,
Acquisition Subsidiary and the Company, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company,
Parent and Acquisition Subsidiary at any time prior to the Merger Effective
Time; provided, that notwithstanding the foregoing, after the Existing Company
Shareholders approve and adopt this Agreement and the Merger, no amendment to
this Agreement may be made that would reduce the amount of or change the Merger
Shares or otherwise would require the Existing Company Shareholders to approve
such amendment under Israeli Law, unless the Existing Company Shareholders
approve such amendment in accordance with Israeli Law. Amendments to this
Agreement must be in writing and signed by the Parties.

46



--------------------------------------------------------------------------------



 



     Section 11.14 Electronic Signatures.
          (a) Execution on Paper. Notwithstanding the Electronic Signatures in
Global and National Commerce Act (15 U.S.C. Section 7001 et seq.), the Uniform
Electronic Transactions Act or any other Law relating to or enabling the
creation, execution, delivery or recordation of any contract or signature by
electronic means, and notwithstanding any course of conduct engaged in by the
Company, Acquisition Subsidiary and Parent, neither the Company, Parent or
Acquisition Subsidiary will be deemed to have executed a transaction document or
other document contemplated thereby (including any amendment or other change
thereto) unless and until such party shall have executed such transaction
document or other document on paper by a handwritten original signature or any
other symbol executed or adopted by that party with the current intention to
authenticate such transaction document or such other document contemplated.
          (b) Electronic Delivery. Delivery of a copy of a transaction document
or such other document bearing an original signature by facsimile transmission
(whether directly from one facsimile device to another by means of a dial-up
connection or whether mediated by the worldwide web), by electronic mail in
“portable document format” (“.PDF”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature. “Originally signed” or “original signature”
means or refers to a signature that has not been mechanically or electronically
reproduced.
     Section 11.15 Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any Law will be deemed also to refer to law as
amended and all rules and regulations promulgated thereunder, unless the context
requires otherwise. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
parties hereto intend that each representation, warranty, and covenant contained
herein will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty or covenant. The
language used in this Agreement is deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.
[Signature Page Follows]

47



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
binding and effective as of the day and year first set forth above.

            ORTHODONTIX, INC.
      By:   /s/ Glenn L. Halpryn         Name:   Glenn L. Halpryn       
Title:   Chief Executive Officer        PROTALIX ACQUISITION CO. LTD.
      By:   /s/ Glenn L. Halpryn         Name:   Glenn L. Halpryn       
Title:   President        PROTALIX LTD.
      By:   /s/ David Aviezer         Name:   David Aviezer, Ph.D.       
Title:   Chief Executive Officer     

48



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Voting Agreement

49



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Lockup Agreement
Protalix Ltd.
2 Snunit Street, Science Park
P.O.B. 455
Carmiel 20100, Israel
Attn: David Aviezer, Ph.D.
Ladies and Gentlemen:
          The undersigned, a holder of shares of Protalix Ltd., an Israeli
company (the “Company”), and/or Orthodontix, Inc., a Florida corporation
(“Orthodontix”), desires that the Company merge with and into a wholly-owned
subsidiary of Orthodontix (the “Merger”). For good and valuable consideration,
the undersigned hereby irrevocably agrees that following the closing of the
Merger, the undersigned will not, directly or indirectly, (1) offer for sale,
sell, pledge or otherwise dispose of (or enter into any transaction or device
that is designed to, or could be expected to, result in the disposition by any
person at any time in the future of) any (A) ordinary shares of the Company,
nominal value NIS 0.01 per share, (B) shares of common stock, par value $0.0001
per share, of Orthodontix or (C) any other securities of either the Company or
Orthodontix (collectively, the “Shares”), including, without limitation, Shares
that may be deemed to be beneficially owned by the undersigned in accordance
with the rules and regulations of the Securities and Exchange Commission and
Shares that may be issued upon exercise of any options or warrants, or
securities convertible into or exercisable or exchangeable for Shares, (2) enter
into any swap or other derivatives transaction that transfers to another, in
whole or in part, any of the economic benefits or risks of ownership of Shares,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Shares or other securities, in cash or otherwise,
(3) make any demand for or exercise any right or cause to be filed a
registration statement, including any amendments thereto, with respect to the
registration of any Shares or securities convertible into or exercisable or
exchangeable for Shares or any other securities of the Company or Orthodontix or
(4) publicly disclose the intention to do any of the foregoing, for a period
commencing on the date of the closing of the Merger and ending on the second
anniversary of the closing of the Merger. Notwithstanding the above, up to ___
1Shares shall be exempt from and shall not be subject to this Lock-Up Letter
Agreement and the undertakings set forth herein.
          In furtherance of the foregoing, Orthodontix and its transfer agent on
its behalf are hereby authorized to decline to make any transfer of securities
if such transfer would constitute a violation or breach of this Lock-Up Letter
Agreement.
 

1   Insert number equal to ten percent (10%) of the Shares held by person
executing the Agreement.

50



--------------------------------------------------------------------------------



 



          It is understood that if the Merger Agreement entered into in
connection with the Merger has been terminated without the consummation of the
Merger, this Lock-Up Letter Agreement shall be cancelled and of no further force
and effect.
          The undersigned understands that the Company will proceed with the
Merger in reliance on this Lock-Up Letter Agreement.
          The undersigned hereby represents and warrants that the undersigned
has full power and authority to enter into this Lock-Up Letter Agreement and
that, upon request, the undersigned will execute any additional documents
necessary in connection with the enforcement hereof. Any obligations of the
undersigned shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.

            Very truly yours,
      By:           Name:           Title:        

Dated:                     

51